EXHIBIT 10.2

 

EXECUTION COPY

 

$151,000,000 Principal Amount at Maturity

 

REDDY ICE HOLDINGS, INC.

 

10½% Senior Discount Notes Due 2012

 

REGISTRATION RIGHTS AGREEMENT

 


OCTOBER 27, 2004

 

CREDIT SUISSE FIRST BOSTON LLC

CIBC WORLD MARKETS CORP.

BEAR, STEARNS & CO. INC.

c/o Credit Suisse First Boston LLC

 

Eleven Madison Avenue

 

New York, New York 10010-3629

 

Dear Sirs:

 

Reddy Ice Holdings, Inc., a Delaware corporation (the “Company”), proposes to
issue and sell to Credit Suisse First Boston LLC, CIBC World Markets Corp. and
Bear, Stearns & Co. Inc. (the “Initial Purchasers”), upon the terms set forth in
a purchase agreement of even date herewith (the “Purchase Agreement”),
$151,000,000 aggregate principal amount at maturity of its 10½% Senior Discount
Notes Due 2012 on the issue date (the “Initial Securities”).  The Initial
Securities will be issued pursuant to an Indenture, dated as of October 27, 2004
(the “Indenture”), between the Company and U.S. Bank National Association, as
trustee (the “Trustee”).

 

As an inducement to the Initial Purchasers to enter into the Purchase Agreement,
the Company agrees with the Initial Purchasers, for the benefit of the holders
of the Initial Securities (including, without limitation, the Initial
Purchasers), the Exchange Securities (as defined below) and the Private Exchange
Securities (as defined below) (collectively, the “Holders”), and the
Market-Makers (as defined below), as follows:

 


1.  REGISTERED EXCHANGE OFFER.  UNLESS NOT PERMITTED BY APPLICABLE LAW (AFTER
THE COMPANY HAS COMPLIED WITH THE ULTIMATE PARAGRAPH OF THIS SECTION 1), THE
COMPANY, AT ITS OWN COST, SHALL PREPARE AND, NOT LATER THAN 150 DAYS (SUCH 150TH
DAY BEING A “FILING DEADLINE”) AFTER THE DATE OF THE CLOSING OF THE OFFERING OF
THE INITIAL SECURITIES (THE “CLOSING DATE”), FILE WITH THE SECURITIES AND
EXCHANGE COMMISSION (THE “COMMISSION”) A REGISTRATION STATEMENT (THE “EXCHANGE
OFFER REGISTRATION STATEMENT”) ON AN APPROPRIATE FORM UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), WITH RESPECT TO A PROPOSED OFFER
(THE “REGISTERED EXCHANGE OFFER”) TO THE HOLDERS OF TRANSFER RESTRICTED
SECURITIES (AS DEFINED IN SECTION 7 HEREOF), WHO ARE NOT PROHIBITED BY ANY LAW
OR POLICY OF THE COMMISSION FROM PARTICIPATING IN THE REGISTERED EXCHANGE OFFER,
TO ISSUE AND DELIVER TO SUCH HOLDERS, IN EXCHANGE FOR THE INITIAL SECURITIES, A
LIKE AGGREGATE PRINCIPAL AMOUNT OF DEBT SECURITIES OF THE COMPANY ISSUED UNDER
THE INDENTURE, IDENTICAL IN ALL MATERIAL RESPECTS TO THE INITIAL SECURITIES AND
REGISTERED UNDER THE SECURITIES ACT (THE “EXCHANGE SECURITIES”).  THE COMPANY
SHALL USE ITS BEST COMMERCIALLY REASONABLE EFFORTS TO (I) CAUSE SUCH EXCHANGE
OFFER REGISTRATION STATEMENT TO BECOME EFFECTIVE UNDER THE SECURITIES ACT WITHIN
240 DAYS AFTER THE DATE OF THE CLOSING DATE (SUCH 240TH DAY BEING AN
“EFFECTIVENESS DEADLINE”)  AND (II)  KEEP THE EXCHANGE OFFER REGISTRATION
STATEMENT EFFECTIVE FOR NOT LESS THAN 30 DAYS (OR LONGER, IF REQUIRED BY
APPLICABLE LAW) AFTER THE DATE NOTICE OF THE REGISTERED EXCHANGE OFFER IS MAILED
TO THE HOLDERS (SUCH PERIOD BEING CALLED THE “EXCHANGE OFFER REGISTRATION
PERIOD”).


 

If the Company commences the Registered Exchange Offer, the Company (i) will be
entitled to consummate the Registered Exchange Offer 30 days after such
commencement (provided that the Company has accepted all the Initial Securities
theretofore validly tendered in accordance with the terms of

 

--------------------------------------------------------------------------------


 

the Registered Exchange Offer) and (ii) will be required to consummate the
Registered Exchange Offer no later than 40 days after the date on which the
Exchange Offer Registration Statement is declared effective (such 40th day being
the “Consummation Deadline”).

 

Following the declaration of the effectiveness of the Exchange Offer
Registration Statement, the Company shall promptly commence the Registered
Exchange Offer, it being the objective of such Registered Exchange Offer to
enable each Holder of Transfer Restricted Securities electing to exchange the
Initial Securities for Exchange Securities (assuming that such Holder is not an
affiliate of the Company within the meaning of the Securities Act, acquires the
Exchange Securities in the ordinary course of such Holder’s business and has no
arrangements with any person to participate in the distribution of the Exchange
Securities and is not prohibited by any law or policy of the Commission from
participating in the Registered Exchange Offer) to trade such Exchange
Securities from and after their receipt without any limitations or restrictions
under the Securities Act and without material restrictions under the securities
laws of the several states of the United States.

 

The Company acknowledges that, pursuant to current interpretations by the
Commission’s staff of Section 5 of the Securities Act, in the absence of an
applicable exemption therefrom, (i) each Holder which is a broker-dealer
electing to exchange Initial Securities, acquired for its own account as a
result of market making activities or other trading activities, for Exchange
Securities (an “Exchanging Dealer”), is required to deliver a prospectus
containing the information set forth in (a) Annex A hereto on the cover, (b)
Annex B hereto in the “Exchange Offer Procedures” section and the “Purpose of
the Exchange Offer” section, and (c) Annex C hereto in the “Plan of
Distribution” section of such prospectus in connection with a sale of any such
Exchange Securities received by such Exchanging Dealer pursuant to the
Registered Exchange Offer and (ii) an Initial Purchaser that elects to sell
Securities (as defined below) acquired in exchange for Initial Securities
constituting any portion of an unsold allotment, is required to deliver a
prospectus containing the information required by Items 507 or 508 of Regulation
S-K under the Securities Act, as applicable, in connection with such sale.

 

The Company shall use its best commercially reasonable efforts to keep the
Exchange Offer Registration Statement effective and to amend and supplement the
prospectus contained therein, in order to permit such prospectus to be lawfully
delivered by all persons subject to the prospectus delivery requirements of the
Securities Act for such period of time as such persons must comply with such
requirements in order to resell the Exchange Securities; provided, however, that
(i) in the case where such prospectus and any amendment or supplement thereto
must be delivered by an Exchanging Dealer or an Initial Purchaser, such period
shall be the lesser of 180 days and the date on which all Exchanging Dealers and
the Initial Purchasers have sold all Exchange Securities held by them (unless
such period is extended pursuant to Section 3(j) below) and (ii) the Company
shall make such prospectus and any amendment or supplement thereto available to
any broker-dealer for use in connection with any resale of any Exchange
Securities for a period of not less than 180 days after the consummation of the
Registered Exchange Offer.

 

If, upon consummation of the Registered Exchange Offer, any Initial Purchaser
holds Initial Securities acquired by it as part of its initial distribution, the
Company, simultaneously with the delivery of the Exchange Securities pursuant to
the Registered Exchange Offer, shall issue and deliver to such Initial Purchaser
upon the written request of such Initial Purchaser, in exchange (the “Private
Exchange”) for the Initial Securities held by such Initial Purchaser, a like
principal amount of debt securities of the Company issued under the Indenture
and identical in all material respects to the Initial Securities (the “Private
Exchange Securities”).  The Initial Securities, the Exchange Securities and the
Private Exchange Securities are herein collectively called the “Securities”.

 

In connection with the Registered Exchange Offer, the Company shall:

 

2

--------------------------------------------------------------------------------


 

(A)  MAIL TO EACH HOLDER A COPY OF THE PROSPECTUS FORMING PART OF THE EXCHANGE
OFFER REGISTRATION STATEMENT, TOGETHER WITH AN APPROPRIATE LETTER OF TRANSMITTAL
AND RELATED DOCUMENTS;

 

(B)  KEEP THE REGISTERED EXCHANGE OFFER OPEN FOR NOT LESS THAN 30 DAYS (OR
LONGER, IF REQUIRED BY APPLICABLE LAW) AFTER THE DATE NOTICE THEREOF IS MAILED
TO THE HOLDERS;

 

(C)  UTILIZE THE SERVICES OF A DEPOSITARY FOR THE REGISTERED EXCHANGE OFFER WITH
AN ADDRESS IN THE BOROUGH OF MANHATTAN, THE CITY OF NEW YORK, WHICH MAY BE THE
TRUSTEE OR AN AFFILIATE OF THE TRUSTEE;

 

(D)  PERMIT HOLDERS TO WITHDRAW TENDERED SECURITIES AT ANY TIME PRIOR TO THE
CLOSE OF BUSINESS, NEW YORK TIME, ON THE LAST BUSINESS DAY ON WHICH THE
REGISTERED EXCHANGE OFFER SHALL REMAIN OPEN; AND

 

(E)  OTHERWISE COMPLY WITH ALL APPLICABLE LAWS.

 

As soon as practicable after the close of the Registered Exchange Offer or the
Private Exchange, as the case may be, the Company shall:

 

(x)  accept for exchange all the Securities validly tendered and not withdrawn
pursuant to the Registered Exchange Offer and the Private Exchange;

 

(y)  deliver to the Trustee for cancellation all the Initial Securities so
accepted for exchange; and

 

(z)  cause the Trustee to authenticate and deliver promptly to each Holder of
the Initial Securities, Exchange Securities or Private Exchange Securities, as
the case may be, equal in principal amount to the Initial Securities of such
Holder so accepted for exchange.

 

The Indenture will provide that the Exchange Securities will not be subject to
the transfer restrictions set forth in the Indenture and that all the Securities
will vote and consent together on all matters as one class and that none of the
Securities will have the right to vote or consent as a class separate from one
another on any matter.

 

Interest on each Exchange Security and Private Exchange Security issued pursuant
to the Registered Exchange Offer and in the Private Exchange will accrue from
the last interest payment date on which interest was paid on the Initial
Securities surrendered in exchange therefor or, if no interest has been paid on
the Initial Securities, from the date of original issue of the Initial
Securities.

 

Each Holder participating in the Registered Exchange Offer shall be required to
represent to the Company that at the time of the consummation of the Registered
Exchange Offer (i) any Exchange Securities received by such Holder will be
acquired in the ordinary course of business, (ii) such Holder will have no
arrangements or understanding with any person to participate in the distribution
of the Securities or the Exchange Securities within the meaning of the
Securities Act, (iii) such Holder is not an “affiliate,” as defined in Rule 405
of the Securities Act, of the Company or if it is an affiliate, such Holder will
comply with the registration and prospectus delivery requirements of the
Securities Act to the extent applicable, (iv) if such Holder is not a
broker-dealer, that it is not engaged in, and does not intend to engage in, the
distribution of the Exchange Securities and (v) if such Holder is a
broker-dealer, that it will receive Exchange Securities for its own account in
exchange for Initial Securities that were acquired as a result of market-making
activities or other trading activities and that it will be required to
acknowledge that it will deliver a prospectus in connection with any resale of
such Exchange Securities.

 

3

--------------------------------------------------------------------------------


 

Notwithstanding any other provisions hereof, the Company will ensure that
(i) any Exchange Offer Registration Statement and any amendment thereto and any
prospectus forming part thereof and any supplement thereto complies in all
material respects with the Securities Act and the rules and regulations
thereunder, (ii) any Exchange Offer Registration Statement and any amendment
thereto does not, when it becomes effective, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading and (iii) any prospectus
forming part of any Exchange Offer Registration Statement, and any supplement to
such prospectus, does not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

 

If following the date hereof there has been announced a change in Commission
policy with respect to exchange offers that in the reasonable opinion of counsel
to the Company raises a substantial question as to whether the Registered
Exchange Offer is permitted by applicable federal law, the Company will seek a
no-action letter or other favorable decision from the Commission allowing the
Company to consummate the Registered Exchange Offer.  The Company will pursue
the issuance of such a decision to the Commission staff level (but shall not be
required to take commercially unreasonable actions to effect any change in
Commission policy).  In connection with the foregoing, the Company will take all
such other commercially reasonable actions as may be requested by the Commission
or otherwise required in connection with the issuance of such decision,
including without limitation (i) participating in telephonic conferences with
the Commission, (ii) delivering to the Commission staff an analysis prepared by
counsel to the Company setting forth the legal bases, if any, upon which such
counsel has concluded that the Registered Exchange Offer should be permitted and
(iii) pursuing a resolution with commercially reasonable diligence (which need
not be favorable) by the Commission staff.

 


2.  SHELF REGISTRATION.  IF, (I) BECAUSE OF ANY CHANGE IN LAW OR IN APPLICABLE
INTERPRETATIONS THEREOF BY THE STAFF OF THE COMMISSION, THE COMPANY IS NOT
PERMITTED TO EFFECT A REGISTERED EXCHANGE OFFER, AS CONTEMPLATED BY SECTION 1
HEREOF, (II) THE REGISTERED EXCHANGE OFFER IS NOT CONSUMMATED BY THE 280TH DAY
AFTER THE CLOSING DATE, (III) ANY INITIAL PURCHASER SO REQUESTS WITH RESPECT TO
THE INITIAL SECURITIES (OR THE PRIVATE EXCHANGE SECURITIES) NOT ELIGIBLE TO BE
EXCHANGED FOR EXCHANGE SECURITIES IN THE REGISTERED EXCHANGE OFFER AND HELD BY
IT FOLLOWING CONSUMMATION OF THE REGISTERED EXCHANGE OFFER OR (IV) ANY HOLDER
(OTHER THAN AN EXCHANGING DEALER) IS NOT ELIGIBLE TO PARTICIPATE IN THE
REGISTERED EXCHANGE OFFER OR, IN THE CASE OF ANY HOLDER (OTHER THAN AN
EXCHANGING DEALER) THAT PARTICIPATES IN THE REGISTERED EXCHANGE OFFER, SUCH
HOLDER DOES NOT RECEIVE FREELY TRADEABLE EXCHANGE SECURITIES ON THE DATE OF THE
EXCHANGE AND ANY SUCH HOLDER SO REQUESTS, THE COMPANY SHALL TAKE THE FOLLOWING
ACTIONS (THE DATE ON WHICH ANY OF THE CONDITIONS DESCRIBED IN THE FOREGOING
CLAUSES (I) THROUGH (IV) OCCUR, INCLUDING IN THE CASE OF CLAUSES (III) OR (IV)
THE RECEIPT OF THE REQUIRED NOTICE, BEING A “TRIGGER DATE”):


 

(A)  THE COMPANY SHALL, AT ITS COST, AS PROMPTLY AS PRACTICABLE (BUT IN NO EVENT
MORE THAN 90 DAYS AFTER THE TRIGGER DATE (SUCH 90TH DAY BEING A “FILING
DEADLINE”)) FILE WITH THE COMMISSION AND THEREAFTER USE ITS BEST COMMERCIALLY
REASONABLE EFFORTS TO CAUSE TO BE DECLARED EFFECTIVE: IN THE CASE OF CLAUSE
(I),  NO LATER THAN 240 DAYS AFTER THE CLOSING DATE AND, IN THE CASE OF CLAUSES
(II) THROUGH (IV), NO LATER THAN 90 DAYS AFTER THE TRIGGER DATE (SUCH 240TH DAY
AFTER THE CLOSING DATE IN THE CASE OF CLAUSE (I), OR SUCH 90TH DAY AFTER THE
TRIGGER DATE IN THE CASE OF CLAUSES (II) THROUGH (IV) BEING AN “EFFECTIVENESS
DEADLINE”) A REGISTRATION STATEMENT (THE “SHELF REGISTRATION STATEMENT” AND,
TOGETHER WITH THE EXCHANGE OFFER REGISTRATION STATEMENT, A “REGISTRATION
STATEMENT”) ON AN APPROPRIATE FORM UNDER THE SECURITIES ACT RELATING TO THE
OFFER AND SALE OF THE TRANSFER RESTRICTED SECURITIES BY THE HOLDERS THEREOF FROM
TIME TO TIME IN ACCORDANCE WITH THE METHODS OF DISTRIBUTION SET FORTH IN THE
SHELF REGISTRATION STATEMENT AND RULE 415 UNDER THE SECURITIES ACT (HEREINAFTER,
THE “SHELF REGISTRATION”); PROVIDED, HOWEVER, THAT NO HOLDER (OTHER THAN AN
INITIAL PURCHASER) SHALL BE ENTITLED TO HAVE THE SECURITIES HELD BY IT

 

4

--------------------------------------------------------------------------------


 

COVERED BY SUCH SHELF REGISTRATION STATEMENT UNLESS SUCH HOLDER AGREES IN
WRITING TO BE BOUND BY ALL THE PROVISIONS OF THIS AGREEMENT APPLICABLE TO SUCH
HOLDER.

 

(B)  THE COMPANY SHALL USE ITS BEST COMMERCIALLY REASONABLE EFFORTS TO KEEP THE
SHELF REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE IN ORDER TO PERMIT THE
PROSPECTUS INCLUDED THEREIN TO BE LAWFULLY DELIVERED BY THE HOLDERS OF THE
RELEVANT SECURITIES, FOR A PERIOD OF TWO YEARS (OR FOR SUCH LONGER PERIOD IF
EXTENDED PURSUANT TO SECTION 3(J) BELOW) FROM THE DATE OF ITS EFFECTIVENESS OR
SUCH SHORTER PERIOD THAT WILL TERMINATE WHEN ALL THE SECURITIES COVERED BY THE
SHELF REGISTRATION STATEMENT (I) HAVE BEEN SOLD PURSUANT THERETO OR (II) ARE NO
LONGER RESTRICTED SECURITIES (AS DEFINED IN RULE 144 UNDER THE SECURITIES ACT,
OR ANY SUCCESSOR RULE THEREOF).  THE COMPANY SHALL BE DEEMED NOT TO HAVE USED
ITS BEST COMMERCIALLY REASONABLE EFFORTS TO KEEP THE SHELF REGISTRATION
STATEMENT EFFECTIVE DURING THE REQUISITE PERIOD IF IT VOLUNTARILY TAKES ANY
ACTION THAT WOULD RESULT IN HOLDERS OF SECURITIES COVERED THEREBY NOT BEING ABLE
TO OFFER AND SELL SUCH SECURITIES DURING THAT PERIOD, UNLESS SUCH ACTION IS
REQUIRED BY APPLICABLE LAW.

 

(C)  NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT TO THE CONTRARY, THE
COMPANY SHALL CAUSE THE SHELF REGISTRATION STATEMENT AND THE RELATED PROSPECTUS
AND ANY AMENDMENT OR SUPPLEMENT THERETO, AS OF THE EFFECTIVE DATE OF THE SHELF
REGISTRATION STATEMENT, AMENDMENT OR SUPPLEMENT, (I) TO COMPLY IN ALL MATERIAL
RESPECTS WITH THE APPLICABLE REQUIREMENTS OF THE SECURITIES ACT AND THE RULES
AND REGULATIONS OF THE COMMISSION AND (II) NOT TO CONTAIN ANY UNTRUE STATEMENT
OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED
THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.

 


3.  REGISTRATION PROCEDURES.  IN CONNECTION WITH ANY SHELF REGISTRATION
CONTEMPLATED BY SECTION 2 HEREOF AND, TO THE EXTENT APPLICABLE, ANY REGISTERED
EXCHANGE OFFER CONTEMPLATED BY SECTION 1 HEREOF, THE FOLLOWING PROVISIONS SHALL
APPLY:


 

(A)  THE COMPANY SHALL (I) FURNISH TO EACH INITIAL PURCHASER, PRIOR TO THE
FILING THEREOF WITH THE COMMISSION, A COPY OF THE REGISTRATION STATEMENT AND
EACH AMENDMENT THEREOF AND EACH SUPPLEMENT, IF ANY, TO THE PROSPECTUS INCLUDED
THEREIN AND, IN THE EVENT THAT AN INITIAL PURCHASER (WITH RESPECT TO ANY PORTION
OF AN UNSOLD ALLOTMENT FROM THE ORIGINAL OFFERING) IS PARTICIPATING IN THE
REGISTERED EXCHANGE OFFER OR THE SHELF REGISTRATION STATEMENT, THE COMPANY SHALL
USE ITS BEST COMMERCIALLY REASONABLE EFFORTS TO REFLECT IN EACH SUCH DOCUMENT,
WHEN SO FILED WITH THE COMMISSION, SUCH COMMENTS AS SUCH INITIAL PURCHASER
REASONABLY MAY PROPOSE; (II) INCLUDE THE INFORMATION SET FORTH IN ANNEX A HERETO
ON THE COVER, IN ANNEX B HERETO IN THE “EXCHANGE OFFER PROCEDURES” SECTION AND
THE “PURPOSE OF THE EXCHANGE OFFER” SECTION AND IN ANNEX C HERETO IN THE “PLAN
OF DISTRIBUTION” SECTION OF THE PROSPECTUS FORMING A PART OF THE EXCHANGE OFFER
REGISTRATION STATEMENT AND INCLUDE THE INFORMATION SET FORTH IN ANNEX D HERETO
IN THE LETTER OF TRANSMITTAL DELIVERED PURSUANT TO THE REGISTERED EXCHANGE
OFFER; (III) IF REQUESTED BY AN INITIAL PURCHASER, INCLUDE THE INFORMATION
REQUIRED BY ITEMS 507 OR 508 OF REGULATION S-K UNDER THE SECURITIES ACT, AS
APPLICABLE, IN THE PROSPECTUS FORMING A PART OF THE EXCHANGE OFFER REGISTRATION
STATEMENT; (IV) INCLUDE WITHIN THE PROSPECTUS CONTAINED IN THE EXCHANGE OFFER
REGISTRATION STATEMENT A SECTION ENTITLED “PLAN OF DISTRIBUTION,” REASONABLY
ACCEPTABLE TO THE INITIAL PURCHASERS, WHICH SHALL CONTAIN A SUMMARY STATEMENT OF
THE POSITIONS TAKEN OR POLICIES MADE BY THE STAFF OF THE COMMISSION WITH RESPECT
TO THE POTENTIAL “UNDERWRITER” STATUS OF ANY BROKER-DEALER THAT IS THE
BENEFICIAL OWNER (AS DEFINED IN RULE 13D-3 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED (THE “EXCHANGE ACT”)) OF EXCHANGE SECURITIES RECEIVED BY SUCH
BROKER-DEALER IN THE REGISTERED EXCHANGE OFFER (A “PARTICIPATING
BROKER-DEALER”), WHETHER SUCH POSITIONS OR POLICIES HAVE BEEN PUBLICLY
DISSEMINATED BY THE STAFF OF THE COMMISSION OR SUCH POSITIONS OR POLICIES, IN
THE REASONABLE JUDGMENT OF THE INITIAL PURCHASERS BASED UPON ADVICE OF COUNSEL
(WHICH MAY BE IN-

 

5

--------------------------------------------------------------------------------


 

HOUSE COUNSEL), REPRESENT THE PREVAILING VIEWS OF THE STAFF OF THE COMMISSION;
AND (V) IN THE CASE OF A SHELF REGISTRATION STATEMENT, INCLUDE THE NAMES OF THE
HOLDERS WHO PROPOSE TO SELL SECURITIES PURSUANT TO THE SHELF REGISTRATION
STATEMENT AS SELLING SECURITY HOLDERS.  EACH SELLING HOLDER AGREES TO FURNISH
PROMPTLY ANY ADDITIONAL INFORMATION REQUIRED TO BE DISCLOSED IN ORDER TO MAKE
PREVIOUSLY-FURNISHED INFORMATION RELATING TO SUCH HOLDER NOT MISLEADING.

 

(B)  THE COMPANY SHALL GIVE WRITTEN NOTICE TO THE INITIAL PURCHASERS, THE
HOLDERS OF THE SECURITIES AND ANY PARTICIPATING BROKER-DEALER FROM WHOM THE
COMPANY HAS RECEIVED PRIOR WRITTEN NOTICE THAT IT WILL BE A PARTICIPATING
BROKER-DEALER IN THE REGISTERED EXCHANGE OFFER (WHICH NOTICE PURSUANT TO CLAUSES
(II)-(V) HEREOF SHALL BE ACCOMPANIED BY AN INSTRUCTION TO SUSPEND THE USE OF THE
PROSPECTUS UNTIL THE REQUISITE CHANGES HAVE BEEN MADE):

 

(I)  WHEN THE REGISTRATION STATEMENT OR ANY AMENDMENT THERETO HAS BEEN FILED
WITH THE COMMISSION AND WHEN THE REGISTRATION STATEMENT OR ANY POST-EFFECTIVE
AMENDMENT THERETO HAS BECOME EFFECTIVE;

 

(II)  OF ANY REQUEST BY THE COMMISSION FOR AMENDMENTS OR SUPPLEMENTS TO THE
REGISTRATION STATEMENT OR THE PROSPECTUS INCLUDED THEREIN OR FOR ADDITIONAL
INFORMATION;

 

(III)  OF THE ISSUANCE BY THE COMMISSION OF ANY STOP ORDER SUSPENDING THE
EFFECTIVENESS OF THE REGISTRATION STATEMENT OR THE INITIATION OF ANY PROCEEDINGS
FOR THAT PURPOSE;

 

(IV)  OF THE RECEIPT BY THE COMPANY OR ITS LEGAL COUNSEL OF ANY NOTIFICATION
WITH RESPECT TO THE SUSPENSION OF THE QUALIFICATION OF THE SECURITIES FOR SALE
IN ANY JURISDICTION OR THE INITIATION OR THREATENING OF ANY PROCEEDING FOR SUCH
PURPOSE; AND

 

(V)  OF THE HAPPENING OF ANY EVENT THAT REQUIRES THE COMPANY TO MAKE CHANGES IN
THE REGISTRATION STATEMENT OR THE PROSPECTUS IN ORDER THAT THE REGISTRATION
STATEMENT OR THE PROSPECTUS DO NOT CONTAIN AN UNTRUE STATEMENT OF A MATERIAL
FACT NOR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN (IN THE CASE OF THE PROSPECTUS, IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE) NOT MISLEADING.

 

(C)  THE COMPANY SHALL MAKE EVERY REASONABLE EFFORT TO OBTAIN THE WITHDRAWAL AT
THE EARLIEST POSSIBLE TIME, OF ANY ORDER SUSPENDING THE EFFECTIVENESS OF THE
REGISTRATION STATEMENT.

 

(D)  THE COMPANY SHALL FURNISH TO EACH HOLDER OF SECURITIES INCLUDED WITHIN THE
COVERAGE OF THE SHELF REGISTRATION, WITHOUT CHARGE, AT LEAST ONE COPY OF THE
SHELF REGISTRATION STATEMENT AND ANY POST-EFFECTIVE AMENDMENT THERETO, INCLUDING
FINANCIAL STATEMENTS AND SCHEDULES, AND, IF THE HOLDER SO REQUESTS IN WRITING,
ALL EXHIBITS THERETO (INCLUDING THOSE, IF ANY, INCORPORATED BY REFERENCE).

 

(E)  THE COMPANY SHALL DELIVER TO EACH EXCHANGING DEALER AND EACH INITIAL
PURCHASER, AND TO ANY OTHER HOLDER WHO SO REQUESTS, WITHOUT CHARGE, AT LEAST ONE
COPY OF THE EXCHANGE OFFER REGISTRATION STATEMENT AND ANY POST-EFFECTIVE
AMENDMENT THERETO, INCLUDING FINANCIAL STATEMENTS AND SCHEDULES, AND, IF ANY
INITIAL PURCHASER OR ANY SUCH HOLDER REQUESTS, ALL EXHIBITS THERETO (INCLUDING
THOSE INCORPORATED BY REFERENCE).

 

(F)  THE COMPANY SHALL, DURING THE SHELF REGISTRATION PERIOD, DELIVER TO EACH
HOLDER OF SECURITIES INCLUDED WITHIN THE COVERAGE OF THE SHELF REGISTRATION,
WITHOUT CHARGE, AS MANY COPIES

 

6

--------------------------------------------------------------------------------


 

OF THE PROSPECTUS (INCLUDING EACH PRELIMINARY PROSPECTUS) INCLUDED IN THE SHELF
REGISTRATION STATEMENT AND ANY AMENDMENT OR SUPPLEMENT THERETO AS SUCH PERSON
MAY REASONABLY REQUEST.  THE COMPANY CONSENTS, SUBJECT TO THE PROVISIONS OF THIS
AGREEMENT, TO THE USE OF THE PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT THERETO
BY EACH OF THE SELLING HOLDERS OF THE SECURITIES IN CONNECTION WITH THE OFFERING
AND SALE OF THE SECURITIES COVERED BY THE PROSPECTUS, OR ANY AMENDMENT OR
SUPPLEMENT THERETO, INCLUDED IN THE SHELF REGISTRATION STATEMENT.

 

(G)  THE COMPANY SHALL DELIVER TO EACH INITIAL PURCHASER, ANY EXCHANGING DEALER,
ANY PARTICIPATING BROKER-DEALER AND SUCH OTHER PERSONS REQUIRED TO DELIVER A
PROSPECTUS FOLLOWING THE REGISTERED EXCHANGE OFFER, WITHOUT CHARGE, AS MANY
COPIES OF THE FINAL PROSPECTUS INCLUDED IN THE EXCHANGE OFFER REGISTRATION
STATEMENT AND ANY AMENDMENT OR SUPPLEMENT THERETO AS SUCH PERSONS MAY REASONABLY
REQUEST.  THE COMPANY CONSENTS, SUBJECT TO THE PROVISIONS OF THIS AGREEMENT, TO
THE USE OF THE PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT THERETO BY ANY INITIAL
PURCHASER, IF NECESSARY, ANY PARTICIPATING BROKER-DEALER AND SUCH OTHER PERSONS
REQUIRED TO DELIVER A PROSPECTUS FOLLOWING THE REGISTERED EXCHANGE OFFER IN
CONNECTION WITH THE OFFERING AND SALE OF THE EXCHANGE SECURITIES COVERED BY THE
PROSPECTUS, OR ANY AMENDMENT OR SUPPLEMENT THERETO, INCLUDED IN SUCH EXCHANGE
OFFER REGISTRATION STATEMENT.

 

(H)  PRIOR TO ANY PUBLIC OFFERING OF THE SECURITIES PURSUANT TO ANY REGISTRATION
STATEMENT THE COMPANY SHALL REGISTER OR QUALIFY OR COOPERATE WITH THE HOLDERS OF
THE SECURITIES INCLUDED THEREIN AND THEIR RESPECTIVE COUNSEL IN CONNECTION WITH
THE REGISTRATION OR QUALIFICATION OF THE SECURITIES FOR OFFER AND SALE UNDER THE
SECURITIES OR “BLUE SKY” LAWS OF SUCH STATES OF THE UNITED STATES AS ANY HOLDER
OF THE SECURITIES REASONABLY REQUESTS IN WRITING AND DO ANY AND ALL OTHER ACTS
OR THINGS REASONABLY NECESSARY OR ADVISABLE TO ENABLE THE OFFER AND SALE IN SUCH
JURISDICTIONS OF THE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT;
PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE REQUIRED TO (I) QUALIFY
GENERALLY TO DO BUSINESS IN ANY JURISDICTION WHERE IT IS NOT THEN SO QUALIFIED
OR (II) TAKE ANY ACTION WHICH WOULD SUBJECT IT TO GENERAL SERVICE OF PROCESS OR
TO TAXATION IN ANY JURISDICTION WHERE IT IS NOT THEN SO SUBJECT.

 

(I)  THE COMPANY SHALL COOPERATE WITH THE HOLDERS OF THE SECURITIES TO
FACILITATE THE TIMELY PREPARATION AND DELIVERY OF CERTIFICATES REPRESENTING THE
SECURITIES TO BE SOLD PURSUANT TO ANY REGISTRATION STATEMENT FREE OF ANY
RESTRICTIVE LEGENDS AND IN SUCH DENOMINATIONS AND REGISTERED IN SUCH NAMES AS
THE HOLDERS MAY REQUEST A REASONABLE PERIOD OF TIME PRIOR TO SALES OF THE
SECURITIES PURSUANT TO SUCH REGISTRATION STATEMENT.

 

(J)  UPON THE OCCURRENCE OF ANY EVENT CONTEMPLATED BY PARAGRAPHS (II) THROUGH
(V) OF SECTION 3(B) ABOVE DURING THE PERIOD FOR WHICH THE COMPANY IS REQUIRED TO
MAINTAIN AN EFFECTIVE REGISTRATION STATEMENT, THE COMPANY SHALL PROMPTLY PREPARE
AND FILE A POST-EFFECTIVE AMENDMENT TO THE REGISTRATION STATEMENT OR A
SUPPLEMENT TO THE RELATED PROSPECTUS AND ANY OTHER REQUIRED DOCUMENT SO THAT, AS
THEREAFTER DELIVERED TO HOLDERS OF THE SECURITIES OR PURCHASERS OF SECURITIES,
THE PROSPECTUS WILL NOT CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT
TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE
THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING.  IF THE COMPANY NOTIFIES THE INITIAL PURCHASERS, THE
HOLDERS OF THE SECURITIES AND ANY KNOWN PARTICIPATING BROKER-DEALER IN
ACCORDANCE WITH PARAGRAPHS (II) THROUGH (V) OF SECTION 3(B) ABOVE TO SUSPEND THE
USE OF THE PROSPECTUS UNTIL THE REQUISITE CHANGES TO THE PROSPECTUS HAVE BEEN
MADE, THEN THE INITIAL PURCHASERS, THE HOLDERS OF THE SECURITIES AND ANY SUCH
PARTICIPATING BROKER-DEALERS SHALL SUSPEND USE OF SUCH PROSPECTUS, AND THE
PERIOD OF EFFECTIVENESS OF THE SHELF REGISTRATION STATEMENT PROVIDED FOR IN
SECTION 2(B) ABOVE AND THE EXCHANGE OFFER REGISTRATION STATEMENT PROVIDED FOR IN
SECTION 1 ABOVE SHALL EACH BE EXTENDED BY THE NUMBER OF DAYS FROM AND INCLUDING
THE DATE OF THE GIVING OF SUCH NOTICE TO AND INCLUDING THE DATE WHEN THE INITIAL
PURCHASERS, THE HOLDERS OF THE

 

7

--------------------------------------------------------------------------------


 

SECURITIES AND ANY KNOWN PARTICIPATING BROKER-DEALER SHALL HAVE RECEIVED SUCH
AMENDED OR SUPPLEMENTED PROSPECTUS PURSUANT TO THIS SECTION 3(J).

 

(K)  NOT LATER THAN THE EFFECTIVE DATE OF THE APPLICABLE REGISTRATION STATEMENT,
THE COMPANY WILL PROVIDE A CUSIP NUMBER FOR THE INITIAL SECURITIES, THE EXCHANGE
SECURITIES OR THE PRIVATE EXCHANGE SECURITIES, AS THE CASE MAY BE, AND PROVIDE
THE APPLICABLE TRUSTEE WITH PRINTED CERTIFICATES FOR THE INITIAL SECURITIES, THE
EXCHANGE SECURITIES OR THE PRIVATE EXCHANGE SECURITIES, AS THE CASE MAY BE, IN A
FORM ELIGIBLE FOR DEPOSIT WITH THE DEPOSITORY TRUST COMPANY.

 

(L)  THE COMPANY WILL COMPLY WITH ALL RULES AND REGULATIONS OF THE COMMISSION TO
THE EXTENT AND SO LONG AS THEY ARE APPLICABLE TO THE REGISTERED EXCHANGE OFFER
OR THE SHELF REGISTRATION AND WILL MAKE GENERALLY AVAILABLE TO ITS SECURITY
HOLDERS (OR OTHERWISE PROVIDE IN ACCORDANCE WITH SECTION 11(A) OF THE SECURITIES
ACT) AN EARNINGS STATEMENT SATISFYING THE PROVISIONS OF SECTION 11(A) OF THE
SECURITIES ACT, NO LATER THAN 45 DAYS AFTER THE END OF A 12-MONTH PERIOD (OR
90 DAYS, IF SUCH PERIOD IS A FISCAL YEAR) BEGINNING WITH THE FIRST MONTH OF THE
COMPANY’S FIRST FISCAL QUARTER COMMENCING AFTER THE EFFECTIVE DATE OF THE
REGISTRATION STATEMENT, WHICH STATEMENT SHALL COVER SUCH 12-MONTH PERIOD.

 

(M)  THE COMPANY SHALL CAUSE THE INDENTURE TO BE QUALIFIED UNDER THE TRUST
INDENTURE ACT OF 1939, AS AMENDED, IN A TIMELY MANNER AND CONTAINING SUCH
CHANGES, IF ANY, AS SHALL BE NECESSARY FOR SUCH QUALIFICATION.  IN THE EVENT
THAT SUCH QUALIFICATION WOULD REQUIRE THE APPOINTMENT OF A NEW TRUSTEE UNDER THE
INDENTURE, THE COMPANY SHALL APPOINT A NEW TRUSTEE THEREUNDER PURSUANT TO THE
APPLICABLE PROVISIONS OF THE INDENTURE.

 

(N)  THE COMPANY MAY REQUIRE EACH HOLDER OF SECURITIES TO BE SOLD PURSUANT TO
THE SHELF REGISTRATION STATEMENT TO FURNISH TO THE COMPANY SUCH INFORMATION
REGARDING THE HOLDER AND THE DISTRIBUTION OF THE SECURITIES AS THE COMPANY MAY
FROM TIME TO TIME REASONABLY REQUIRE FOR INCLUSION IN THE SHELF REGISTRATION
STATEMENT, AND THE COMPANY MAY EXCLUDE FROM SUCH REGISTRATION THE SECURITIES OF
ANY HOLDER THAT FAILS TO FURNISH SUCH INFORMATION WITHIN A REASONABLE TIME AFTER
RECEIVING SUCH REQUEST.  EACH SELLING HOLDER AGREES TO FURNISH PROMPTLY ANY
ADDITIONAL INFORMATION REQUIRED TO BE DISCLOSED IN ORDER TO MAKE
PREVIOUSLY-FURNISHED INFORMATION RELATING TO SUCH HOLDER NOT MISLEADING.

 

(O)  THE COMPANY SHALL ENTER INTO SUCH CUSTOMARY AGREEMENTS (INCLUDING, IF
REQUESTED, AN UNDERWRITING AGREEMENT IN CUSTOMARY FORM) AND TAKE ALL SUCH OTHER
ACTION, IF ANY, AS ANY HOLDER OF THE SECURITIES SHALL REASONABLY REQUEST IN
ORDER TO FACILITATE THE DISPOSITION OF THE SECURITIES PURSUANT TO ANY SHELF
REGISTRATION.

 

(P)  IN THE CASE OF ANY SHELF REGISTRATION, THE COMPANY SHALL (I) MAKE
REASONABLY AVAILABLE FOR INSPECTION BY THE HOLDERS OF THE SECURITIES, ANY
UNDERWRITER PARTICIPATING IN ANY DISPOSITION PURSUANT TO THE SHELF REGISTRATION
STATEMENT AND ANY ATTORNEY, ACCOUNTANT OR OTHER AGENT RETAINED BY THE HOLDERS OF
THE SECURITIES OR ANY SUCH UNDERWRITER ALL RELEVANT FINANCIAL AND OTHER RECORDS,
PERTINENT CORPORATE DOCUMENTS AND PROPERTIES OF THE COMPANY AND (II) CAUSE THE
COMPANY’S OFFICERS, DIRECTORS, EMPLOYEES, ACCOUNTANTS AND AUDITORS TO SUPPLY ALL
RELEVANT INFORMATION REASONABLY REQUESTED BY THE HOLDERS OF THE SECURITIES OR
ANY SUCH UNDERWRITER, ATTORNEY, ACCOUNTANT OR AGENT IN CONNECTION WITH THE SHELF
REGISTRATION STATEMENT, IN EACH CASE, AS SHALL BE REASONABLY NECESSARY TO ENABLE
SUCH PERSONS, TO CONDUCT A REASONABLE INVESTIGATION WITHIN THE MEANING OF
SECTION 11 OF THE SECURITIES ACT; PROVIDED, HOWEVER, THAT ANY INFORMATION THAT
IS DESIGNATED IN WRITING BY THE COMPANY AS CONFIDENTIAL AT THE TIME OF DELIVERY
OF SUCH INFORMATION SHALL BE KEPT CONFIDENTIAL BY THE HOLDERS OF THE SECURITIES
OR ANY SUCH UNDERWRITER, ATTORNEY, ACCOUNTANT OR AGENT, UNLESS (I) DISCLOSURE
THEREOF IS MADE IN CONNECTION WITH A COURT PROCEEDING OR REQUIRED BY LAW OR THE
RULES AND REGULATIONS OF ANY STOCK EXCHANGE OR ANY DEALER QUOTATION SYSTEM;
PROVIDED THAT EACH HOLDER OF THE SECURITIES AND ANY SUCH UNDERWRITER, ATTORNEY,
ACCOUNTANT OR AGENT WILL, UPON LEARNING THAT DISCLOSURE OF SUCH INFORMATION IS
SOUGHT IN A COURT PROCEEDING OR

 

8

--------------------------------------------------------------------------------


 

REQUIRED BY LAW OR THE RULES AND REGULATIONS OF ANY STOCK EXCHANGE OR ANY DEALER
QUOTATION SYSTEM, GIVE NOTICE TO THE COMPANY WITH ENOUGH TIME TO ALLOW THE
COMPANY TO UNDERTAKE APPROPRIATE ACTION TO PREVENT DISCLOSURE AT THE COMPANY’S
SOLE EXPENSE, OR (II) SUCH INFORMATION HAS PREVIOUSLY BEEN MADE OR BECOMES
AVAILABLE TO THE PUBLIC GENERALLY THROUGH THE COMPANY OR THROUGH A THIRD PARTY
WITHOUT AN ACCOMPANYING OBLIGATION OF CONFIDENTIALITY; PROVIDED FURTHER,
HOWEVER, THAT THE FOREGOING INSPECTION AND INFORMATION GATHERING SHALL BE
COORDINATED ON BEHALF OF THE INITIAL PURCHASERS BY YOU AND ON BEHALF OF THE
OTHER PARTIES, BY ONE COUNSEL DESIGNATED BY AND ON BEHALF OF SUCH OTHER PARTIES
AS DESCRIBED IN SECTION 5 HEREOF.

 

(Q)  IN THE CASE OF ANY SHELF REGISTRATION, THE COMPANY, IF REQUESTED BY ANY
HOLDER OF SECURITIES COVERED THEREBY, SHALL CAUSE (I) ITS COUNSEL TO DELIVER AN
OPINION AND UPDATES THEREOF RELATING TO THE SECURITIES IN CUSTOMARY FORM
ADDRESSED TO SUCH HOLDERS AND THE MANAGING UNDERWRITERS, IF ANY, THEREOF AND
DATED, IN THE CASE OF THE INITIAL OPINION, THE EFFECTIVE DATE OF SUCH SHELF
REGISTRATION STATEMENT (IT BEING AGREED THAT THE MATTERS TO BE COVERED BY SUCH
OPINION SHALL INCLUDE, WITHOUT LIMITATION, THE DUE INCORPORATION AND GOOD
STANDING OF THE COMPANY AND ITS SUBSIDIARIES; THE QUALIFICATION OF THE COMPANY
AND ITS SUBSIDIARIES TO TRANSACT BUSINESS AS FOREIGN CORPORATIONS; THE DUE
AUTHORIZATION, EXECUTION AND DELIVERY OF THE RELEVANT AGREEMENT OF THE TYPE
REFERRED TO IN SECTION 3(O) HEREOF; THE DUE AUTHORIZATION, EXECUTION,
AUTHENTICATION AND ISSUANCE, AND THE VALIDITY AND ENFORCEABILITY, OF THE
APPLICABLE SECURITIES; THE ABSENCE OF MATERIAL LEGAL OR GOVERNMENTAL PROCEEDINGS
INVOLVING THE COMPANY AND ITS SUBSIDIARIES; THE ABSENCE OF GOVERNMENTAL
APPROVALS REQUIRED TO BE OBTAINED IN CONNECTION WITH THE SHELF REGISTRATION
STATEMENT, THE OFFERING AND SALE OF THE APPLICABLE SECURITIES, OR ANY AGREEMENT
OF THE TYPE REFERRED TO IN SECTION 3(O) HEREOF; THE COMPLIANCE AS TO FORM OF
SUCH SHELF REGISTRATION STATEMENT AND ANY DOCUMENTS INCORPORATED BY REFERENCE
THEREIN AND OF THE INDENTURE WITH THE REQUIREMENTS OF THE SECURITIES ACT AND THE
TRUST INDENTURE ACT, RESPECTIVELY; AND A STATEMENT, AS OF THE DATE OF THE
OPINION AND AS OF THE EFFECTIVE DATE OF THE SHELF REGISTRATION STATEMENT OR MOST
RECENT POST-EFFECTIVE AMENDMENT THERETO, AS THE CASE MAY BE, AS TO THE ABSENCE
OF ANY FACTS COMING TO SUCH COUNSEL’S ATTENTION THAT WOULD CAUSE IT TO BELIEVE
THAT SUCH SHELF REGISTRATION STATEMENT AND THE PROSPECTUS INCLUDED THEREIN, AS
THEN AMENDED OR SUPPLEMENTED, AND ANY DOCUMENTS INCORPORATED BY REFERENCE
THEREIN CONTAINED AN UNTRUE STATEMENT OF A MATERIAL FACT OR AN OMISSION TO STATE
THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN NOT MISLEADING (IN THE CASE OF ANY SUCH DOCUMENTS, IN THE
LIGHT OF THE CIRCUMSTANCES EXISTING AT THE TIME THAT SUCH DOCUMENTS WERE FILED
WITH THE COMMISSION UNDER THE EXCHANGE ACT), EXCEPT FOR FINANCIAL STATEMENTS,
FINANCIAL DATA AND SCHEDULES, NOTES THERETO AND STATISTICS DERIVED THEREFROM, AS
TO WHICH SUCH COUNSEL NEED NOT EXPRESS ANY VIEW; (II) ITS OFFICERS TO EXECUTE
AND DELIVER ALL CUSTOMARY DOCUMENTS AND CERTIFICATES AND UPDATES THEREOF
REQUESTED BY ANY UNDERWRITERS OF THE APPLICABLE SECURITIES AND (III) ITS
INDEPENDENT PUBLIC ACCOUNTANTS AND THE INDEPENDENT PUBLIC ACCOUNTANTS FOR ANY
ACQUIRED COMPANY FOR WHICH FINANCIAL STATEMENTS ARE INCLUDED IN THE SHELF
REGISTRATION STATEMENT TO PROVIDE TO THE SELLING HOLDERS OF THE APPLICABLE
SECURITIES AND ANY UNDERWRITER THEREFOR A COMFORT LETTER IN CUSTOMARY FORM AND
COVERING MATTERS OF THE TYPE CUSTOMARILY COVERED IN COMFORT LETTERS IN
CONNECTION WITH PRIMARY UNDERWRITTEN OFFERINGS, SUBJECT TO RECEIPT OF
APPROPRIATE DOCUMENTATION AS CONTEMPLATED, AND ONLY IF PERMITTED, BY STATEMENT
OF AUDITING STANDARDS NO. 72.

 

(R)  IN THE CASE OF THE REGISTERED EXCHANGE OFFER, IF REQUESTED BY ANY INITIAL
PURCHASER OR ANY KNOWN PARTICIPATING BROKER-DEALER, THE COMPANY SHALL CAUSE
(I) ITS COUNSEL TO DELIVER TO SUCH INITIAL PURCHASER OR SUCH PARTICIPATING
BROKER-DEALER A SIGNED OPINION IN THE FORM SET FORTH IN SECTION 6(D) OF THE
PURCHASE AGREEMENT WITH SUCH CHANGES AS ARE CUSTOMARY IN CONNECTION WITH

 

9

--------------------------------------------------------------------------------


 

THE PREPARATION OF A REGISTRATION STATEMENT AND (II) ITS INDEPENDENT PUBLIC
ACCOUNTANTS TO DELIVER TO SUCH INITIAL PURCHASER OR SUCH PARTICIPATING
BROKER-DEALER A COMFORT LETTER, IN CUSTOMARY FORM, MEETING THE REQUIREMENTS AS
TO THE SUBSTANCE THEREOF AS SET FORTH IN SECTION 6(A) OF THE PURCHASE AGREEMENT,
WITH APPROPRIATE DATE CHANGES.

 

(S)  IF A REGISTERED EXCHANGE OFFER OR A PRIVATE EXCHANGE IS TO BE CONSUMMATED,
UPON DELIVERY OF THE INITIAL SECURITIES BY HOLDERS TO THE COMPANY (OR TO SUCH
OTHER PERSON AS DIRECTED BY THE COMPANY) IN EXCHANGE FOR THE EXCHANGE SECURITIES
OR THE PRIVATE EXCHANGE SECURITIES, AS THE CASE MAY BE, THE COMPANY SHALL MARK,
OR CAUSED TO BE MARKED, ON THE INITIAL SECURITIES SO EXCHANGED THAT SUCH INITIAL
SECURITIES ARE BEING CANCELED IN EXCHANGE FOR THE EXCHANGE SECURITIES OR THE
PRIVATE EXCHANGE SECURITIES, AS THE CASE MAY BE; IN NO EVENT SHALL THE INITIAL
SECURITIES BE MARKED AS PAID OR OTHERWISE SATISFIED.

 

(T)  THE COMPANY WILL USE ITS COMMERCIALLY REASONABLE BEST EFFORTS TO CONFIRM
THAT THE RATINGS OF THE INITIAL SECURITIES WILL APPLY TO THE SECURITIES COVERED
BY A REGISTRATION STATEMENT.

 

(U)  IN THE EVENT THAT ANY BROKER-DEALER REGISTERED UNDER THE EXCHANGE ACT SHALL
UNDERWRITE ANY SECURITIES OR PARTICIPATE AS A MEMBER OF AN UNDERWRITING
SYNDICATE OR SELLING GROUP OR “ASSIST IN THE DISTRIBUTION” (WITHIN THE MEANING
OF THE CONDUCT RULES (THE “RULES”) OF THE NATIONAL ASSOCIATION OF SECURITIES
DEALERS, INC. (“NASD”)) THEREOF, WHETHER AS A HOLDER OF SUCH SECURITIES OR AS AN
UNDERWRITER, A PLACEMENT OR SALES AGENT OR A BROKER OR DEALER IN RESPECT
THEREOF, OR OTHERWISE, THE COMPANY WILL ASSIST SUCH BROKER-DEALER IN COMPLYING
WITH THE REQUIREMENTS OF SUCH RULES, INCLUDING, WITHOUT LIMITATION, BY (I) IF
SUCH RULES, INCLUDING RULE 2720, SHALL SO REQUIRE, CHOOSING AND ENGAGING A
“QUALIFIED INDEPENDENT UNDERWRITER” (AS DEFINED IN RULE 2720) TO PARTICIPATE IN
THE PREPARATION OF THE REGISTRATION STATEMENT RELATING TO SUCH SECURITIES, TO
EXERCISE USUAL STANDARDS OF DUE DILIGENCE IN RESPECT THERETO AND, IF ANY PORTION
OF THE OFFERING CONTEMPLATED BY SUCH REGISTRATION STATEMENT IS AN UNDERWRITTEN
OFFERING OR IS MADE THROUGH A PLACEMENT OR SALES AGENT, TO RECOMMEND THE YIELD
OF SUCH SECURITIES, (II) INDEMNIFYING ANY SUCH QUALIFIED INDEPENDENT UNDERWRITER
TO THE EXTENT OF THE INDEMNIFICATION OF UNDERWRITERS PROVIDED IN SECTION 6
HEREOF AND (III) PROVIDING SUCH INFORMATION TO SUCH BROKER-DEALER AS MAY BE
REQUIRED IN ORDER FOR SUCH BROKER-DEALER TO COMPLY WITH THE REQUIREMENTS OF THE
RULES.

 

(V)  THE COMPANY SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO TAKE ALL OTHER
STEPS REASONABLY NECESSARY TO EFFECT THE REGISTRATION OF THE SECURITIES COVERED
BY A REGISTRATION STATEMENT CONTEMPLATED HEREBY.

 


4.  MARKET-MAKING.


 

(A)  FOR SO LONG AS ANY OF THE SECURITIES ARE OUTSTANDING AND ANY OF CIBC WORLD
MARKETS CORP. OR BEAR, STEARNS & CO. INC. (EACH IN SUCH CAPACITY, A
“MARKET-MAKER” AND COLLECTIVELY, THE “MARKET MAKERS”) OR ANY OF THEIR RESPECTIVE
AFFILIATES (AS DEFINED IN THE RULES AND REGULATIONS OF THE COMMISSION) OWNS ANY
EQUITY SECURITIES OF THE COMPANY OR ITS AFFILIATES AND PROPOSES TO MAKE A MARKET
IN THE SECURITIES AS PART OF ITS BUSINESS IN THE ORDINARY COURSE, THE FOLLOWING
PROVISIONS SHALL APPLY FOR THE SOLE BENEFIT OF EACH OF THE MARKET-MAKERS:

 

(I)  THE COMPANY SHALL (A) ON THE DATE THAT THE EXCHANGE OFFER REGISTRATION
STATEMENT IS FILED WITH THE COMMISSION, FILE A REGISTRATION STATEMENT (THE
“MARKET-MAKING REGISTRATION STATEMENT”) (WHICH MAY BE THE EXCHANGE OFFER
REGISTRATION STATEMENT OR THE SHELF REGISTRATION STATEMENT IF PERMITTED BY THE
RULES AND REGULATIONS OF THE COMMISSION) AND USE ITS COMMERCIALLY REASONABLE
EFFORTS TO CAUSE SUCH MARKET-MAKING REGISTRATION STATEMENT TO BE DECLARED
EFFECTIVE BY THE COMMISSION ON OR PRIOR TO

 

10

--------------------------------------------------------------------------------


 

THE CONSUMMATION OF THE EXCHANGE OFFER; (B) PERIODICALLY AMEND SUCH
MARKET-MAKING REGISTRATION STATEMENT SO THAT THE INFORMATION CONTAINED THEREIN
COMPLIES WITH THE REQUIREMENTS OF SECTION 10(A) UNDER THE SECURITIES ACT; (C)
AMEND THE MARKET-MAKING REGISTRATION STATEMENT OR SUPPLEMENT THE RELATED
PROSPECTUS WHEN NECESSARY TO REFLECT ANY MATERIAL CHANGES IN THE INFORMATION
PROVIDED THEREIN; AND (D) AMEND THE MARKET-MAKING REGISTRATION STATEMENT WHEN
REQUIRED TO DO SO IN ORDER TO COMPLY WITH SECTION 10(A)(3) OF THE SECURITIES
ACT; PROVIDED, HOWEVER, THAT (1) PRIOR TO FILING THE MARKET-MAKING REGISTRATION
STATEMENT, ANY AMENDMENT THERETO OR ANY SUPPLEMENT TO THE RELATED PROSPECTUS,
THE COMPANY WILL FURNISH TO THE MARKET-MAKERS COPIES OF ALL SUCH DOCUMENTS
PROPOSED TO BE FILED, WHICH DOCUMENTS WILL BE SUBJECT TO THE REVIEW OF THE
MARKET-MAKERS AND THEIR COUNSEL, (2) THE COMPANY WILL NOT FILE THE MARKET-MAKING
REGISTRATION STATEMENT, ANY AMENDMENT THERETO OR ANY SUPPLEMENT TO THE RELATED
PROSPECTUS TO WHICH EITHER OF THE MARKET-MAKERS OR THEIR COUNSEL SHALL
REASONABLY OBJECT UNLESS THE COMPANY IS ADVISED BY COUNSEL THAT SUCH
MARKET-MAKING REGISTRATION STATEMENT, AMENDMENT OR SUPPLEMENT IS REQUIRED TO BE
FILED AND (3) THE COMPANY WILL PROVIDE EACH OF THE MARKET-MAKERS AND THEIR
COUNSEL WITH COPIES OF THE MARKET-MAKING REGISTRATION STATEMENT AND EACH
AMENDMENT AND SUPPLEMENT FILED.

 

(II)  THE COMPANY SHALL NOTIFY EACH MARKET-MAKER AND, IF REQUESTED BY EITHER
MARKET-MAKER, CONFIRM SUCH ADVICE IN WRITING, (A) WHEN ANY POST-EFFECTIVE
AMENDMENT TO THE MARKET-MAKING REGISTRATION STATEMENT OR ANY AMENDMENT OR
SUPPLEMENT TO THE RELATED PROSPECTUS HAS BEEN FILED, AND, WITH RESPECT TO ANY
POST-EFFECTIVE AMENDMENT, WHEN THE SAME HAS BECOME EFFECTIVE; (B) OF ANY REQUEST
BY THE COMMISSION FOR ANY POST-EFFECTIVE AMENDMENT TO THE MARKET-MAKING
REGISTRATION STATEMENT, ANY SUPPLEMENT OR AMENDMENT TO THE RELATED PROSPECTUS OR
FOR ADDITIONAL INFORMATION; (C) THE ISSUANCE BY THE COMMISSION OF ANY STOP ORDER
SUSPENDING THE EFFECTIVENESS OF THE MARKET-MAKING REGISTRATION STATEMENT OR THE
INITIATION OF ANY PROCEEDINGS FOR THAT PURPOSE; (D) OF THE RECEIPT BY THE
COMPANY OF ANY NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE QUALIFICATION
OF THE SECURITIES FOR SALE IN ANY JURISDICTION OR THE INITIATION OR THREATENING
OF ANY PROCEEDINGS FOR SUCH PURPOSE; (E) OF THE HAPPENING OF ANY EVENT THAT
MAKES ANY STATEMENT MADE IN THE MARKET-MAKING REGISTRATION STATEMENT, THE
RELATED PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT THERETO UNTRUE OR THAT
REQUIRES THE MAKING OF ANY CHANGES IN THE MARKET-MAKING REGISTRATION STATEMENT,
SUCH PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT THERETO, IN ORDER TO MAKE THE
STATEMENTS THEREIN NOT MISLEADING; AND (F) OF ANY ADVICE FROM A NATIONALLY
RECOGNIZED STATISTICAL RATING ORGANIZATION THAT SUCH ORGANIZATION HAS PLACED THE
COMPANY UNDER SURVEILLANCE OR REVIEW WITH NEGATIVE IMPLICATIONS OR HAS
DETERMINED TO DOWNGRADE THE RATING OF THE SECURITIES OR ANY OTHER DEBT
OBLIGATION OF THE COMPANY WHETHER OR NOT SUCH DOWNGRADE SHALL HAVE BEEN PUBLICLY
ANNOUNCED.

 

(III)  IF ANY EVENT CONTEMPLATED BY SECTION 4(A)(II)(B) THROUGH (F) OCCURS
DURING THE PERIOD FOR WHICH THE COMPANY IS REQUIRED TO MAINTAIN AN EFFECTIVE
MARKET-MAKING REGISTRATION STATEMENT, THE COMPANY SHALL PROMPTLY PREPARE AND
FILE WITH THE COMMISSION A POST-EFFECTIVE AMENDMENT TO THE MARKET-MAKING
REGISTRATION STATEMENT OR A SUPPLEMENT TO THE RELATED PROSPECTUS OR FILE ANY
OTHER REQUIRED DOCUMENT SO THAT THE PROSPECTUS WILL NOT INCLUDE AN UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY IN ORDER
TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THEY WERE MADE, NOT MISLEADING.

 

(IV)  IN THE EVENT OF THE ISSUANCE OF ANY STOP ORDER SUSPENDING THE
EFFECTIVENESS OF THE MARKET-MAKING REGISTRATION STATEMENT OR OF ANY ORDER
SUSPENDING THE

 

11

--------------------------------------------------------------------------------


 

QUALIFICATION OF THE SECURITIES FOR SALE IN ANY JURISDICTION, THE COMPANY SHALL
USE PROMPTLY ITS COMMERCIALLY REASONABLE BEST EFFORTS TO OBTAIN ITS WITHDRAWAL.

 

(V)  THE COMPANY SHALL FURNISH TO EACH MARKET-MAKER, WITHOUT CHARGE, (I) AT
LEAST ONE CONFORMED COPY OF THE MARKET-MAKING REGISTRATION STATEMENT AND ANY
POST-EFFECTIVE AMENDMENT THERETO; AND (II) AS MANY COPIES OF THE RELATED
PROSPECTUS AND ANY AMENDMENT OR SUPPLEMENT THERETO AS SUCH MARKET-MAKER MAY
REASONABLY REQUEST.

 

(VI)  THE COMPANY SHALL CONSENT TO THE USE OF THE PROSPECTUS CONTAINED IN THE
MARKET-MAKING REGISTRATION STATEMENT OR ANY AMENDMENT OR SUPPLEMENT THERETO BY
EACH MARKET-MAKER IN CONNECTION ITS MARKET MAKING ACTIVITIES.

 

(VII)  NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 4, THE COMPANY
MAY FOR VALID BUSINESS REASONS, INCLUDING WITHOUT LIMITATION, A POTENTIAL
ACQUISITION, DIVESTITURE OF ASSETS OR OTHER MATERIAL CORPORATE TRANSACTION,
ISSUE A NOTICE THAT THE MARKET-MAKING REGISTRATION STATEMENT IS NO LONGER
EFFECTIVE OR THE PROSPECTUS INCLUDED THEREIN IS NO LONGER USABLE FOR OFFERS AND
SALES OF SECURITIES AND MAY ISSUE ANY NOTICE SUSPENDING USE OF THE MARKET-MAKING
REGISTRATION STATEMENT REQUIRED UNDER APPLICABLE SECURITIES LAWS TO BE ISSUED;
PROVIDED THAT THE USE OF THE MARKET-MAKING REGISTRATION STATEMENT SHALL NOT BE
SUSPENDED FOR MORE THAN 30 DAYS IN THE AGGREGATE IN ANY CONSECUTIVE 12 MONTH
PERIOD.  EACH MARKET-MAKER AGREES THAT UPON RECEIPT OF ANY NOTICE FROM THE
COMPANY PURSUANT TO THIS SECTION 4(A)(VII), IT WILL DISCONTINUE USE OF THE
MARKET-MAKING REGISTRATION STATEMENT UNTIL RECEIPT OF COPIES OF THE SUPPLEMENTED
OR AMENDED PROSPECTUS RELATING THERETO OR UNTIL ADVISED IN WRITING BY THE
COMPANY THAT THE USE OF THE MARKET-MAKING REGISTRATION STATEMENT MAY BE RESUMED.

 

(B)  IN CONNECTION WITH EACH MARKET-MAKING REGISTRATION STATEMENT, THE COMPANY
SHALL (I) MAKE REASONABLY AVAILABLE FOR INSPECTION BY A REPRESENTATIVE OF, AND
COUNSEL ACTING FOR, EACH MARKET-MAKER ALL RELEVANT FINANCIAL AND OTHER RECORDS,
PERTINENT CORPORATE DOCUMENTS AND PROPERTIES OF THE COMPANY AND (II) USE ITS
COMMERCIALLY REASONABLE BEST EFFORTS TO HAVE ITS OFFICERS, DIRECTORS, EMPLOYEES,
ACCOUNTANTS AND COUNSEL SUPPLY ALL RELEVANT INFORMATION REASONABLY REQUESTED BY
SUCH REPRESENTATIVE OR COUNSEL OR SUCH MARKET-MAKER; PROVIDED, HOWEVER, THAT ANY
INFORMATION THAT IS DESIGNATED IN WRITING BY THE COMPANY AS CONFIDENTIAL AT THE
TIME OF DELIVERY OF SUCH INFORMATION SHALL BE KEPT CONFIDENTIAL BY THE
MARKET-MAKER OR ANY SUCH UNDERWRITER, ATTORNEY, ACCOUNTANT OR AGENT, UNLESS (I)
DISCLOSURE THEREOF IS MADE IN CONNECTION WITH A COURT PROCEEDING OR REQUIRED BY
LAW OR THE RULES AND REGULATIONS OF ANY STOCK EXCHANGE OR ANY DEALER QUOTATION
SYSTEM; PROVIDED THAT EACH MARKET-MAKER AND ANY SUCH UNDERWRITER, ATTORNEY,
ACCOUNTANT OR AGENT WILL, UPON LEARNING THAT DISCLOSURE OF SUCH INFORMATION IS
SOUGHT IN A COURT PROCEEDING OR REQUIRED BY LAW OR THE RULES AND REGULATIONS OF
ANY STOCK EXCHANGE OR ANY DEALER QUOTATION SYSTEM, GIVE NOTICE TO THE COMPANY
WITH ENOUGH TIME TO ALLOW THE COMPANY TO UNDERTAKE APPROPRIATE ACTION TO PREVENT
DISCLOSURE AT THE COMPANY’S SOLE EXPENSE, OR (II) SUCH INFORMATION HAS
PREVIOUSLY BEEN MADE OR BECOMES AVAILABLE TO THE PUBLIC GENERALLY THROUGH THE
COMPANY OR THROUGH A THIRD PARTY WITHOUT AN ACCOMPANYING OBLIGATION OF
CONFIDENTIALITY.

 

(C)  PRIOR TO THE EFFECTIVE DATE OF THE MARKET-MAKING REGISTRATION STATEMENT,
THE COMPANY SHALL USE ITS COMMERCIALLY REASONABLE BEST EFFORTS TO REGISTER OR
QUALIFY SUCH SECURITIES FOR OFFER AND SALE UNDER THE SECURITIES OR “BLUE SKY”
LAWS OF SUCH JURISDICTIONS AS EACH MARKET-MAKER REASONABLY REQUESTS IN WRITING
AND DO ANY AND ALL OTHER ACTS OR THINGS REASONABLY NECESSARY OR ADVISABLE TO
ENABLE THE OFFER AND SALE IN SUCH JURISDICTIONS OF THE SECURITIES COVERED BY THE
MARKET-MAKING REGISTRATION STATEMENT; PROVIDED THAT THE COMPANY SHALL NOT BE
REQUIRED TO QUALIFY GENERALLY TO DO BUSINESS IN ANY JURISDICTION WHERE IT IS NOT
THEN SO QUALIFIED OR TO TAKE ANY

 

12

--------------------------------------------------------------------------------


 

ACTION WHICH WOULD SUBJECT TO IT GENERAL SERVICE OF PROCESS OR TO TAXATION IN
ANY SUCH JURISDICTION WHERE IT IS NOT THEN SO SUBJECT.

 

(D)  THE COMPANY REPRESENTS THAT THE MARKET-MAKING REGISTRATION STATEMENT, ANY
POST-EFFECTIVE AMENDMENTS THERETO, ANY AMENDMENTS OR SUPPLEMENTS TO THE RELATED
PROSPECTUS AND ANY DOCUMENTS FILED BY IT UNDER THE EXCHANGE ACT WILL, WHEN THEY
BECOME EFFECTIVE OR ARE FILED WITH THE COMMISSION, AS THE CASE MAY BE, CONFORM
IN ALL RESPECTS TO THE REQUIREMENTS OF THE SECURITIES ACT AND THE EXCHANGE ACT
AND THE RULES AND REGULATIONS OF THE COMMISSION THEREUNDER AND WILL NOT, AS OF
THE EFFECTIVE DATE OF SUCH MARKET-MAKING REGISTRATION STATEMENT OR
POST-EFFECTIVE AMENDMENTS AND AS OF THE FILING DATE OF AMENDMENTS OR SUPPLEMENTS
TO SUCH PROSPECTUS OR FILINGS UNDER THE EXCHANGE ACT, CONTAIN AN UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE NOT MISLEADING; PROVIDED THAT NO
REPRESENTATION OR WARRANTY IS MADE AS TO INFORMATION CONTAINED IN OR OMITTED
FROM THE MARKET-MAKING REGISTRATION STATEMENT OR THE RELATED PROSPECTUS IN
RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO THE
COMPANY BY THE MARKET-MAKERS SPECIFICALLY FOR INCLUSION THEREIN, WHICH
INFORMATION THE PARTIES HERETO AGREE WILL BE LIMITED TO THE STATEMENTS
CONCERNING (I) THE MARKET-MAKING ACTIVITIES OF THE MARKET-MAKERS TO BE SET FORTH
ON THE COVER PAGE AND IN THE “PLAN OF DISTRIBUTION” SECTION OF THE PROSPECTUS
AND (II) THE AFFILIATIONS OF THE MARKET-MAKERS.

 

(E)  AT THE TIME OF EFFECTIVENESS OF THE MARKET-MAKING REGISTRATION STATEMENT
(UNLESS IT IS THE SAME AS THE TIME OF EFFECTIVENESS OF THE EXCHANGE OFFER
REGISTRATION STATEMENT) AND CONCURRENTLY WITH EACH TIME THE MARKET-MAKING
REGISTRATION STATEMENT OR THE RELATED PROSPECTUS SHALL BE AMENDED OR SUCH
PROSPECTUS SHALL BE SUPPLEMENTED, THE COMPANY SHALL (IF REQUESTED IN WRITING BY
EITHER MARKET-MAKER) FURNISH THE MARKET-MAKERS AND THEIR COUNSEL WITH A
CERTIFICATE OF ITS CHAIRMAN OF THE BOARD OF DIRECTORS OR CHIEF FINANCIAL OFFICER
TO THE EFFECT THAT:

 

(I)  THE MARKET-MAKING REGISTRATION STATEMENT HAS BEEN DECLARED EFFECTIVE; (II)
IN THE CASE OF AN AMENDMENT OR SUPPLEMENT, SUCH AMENDMENT HAS BECOME EFFECTIVE
UNDER THE SECURITIES ACT AS OF THE DATE AND TIME SPECIFIED IN SUCH CERTIFICATE,
IF APPLICABLE; IF REQUIRED, SUCH AMENDMENT OR SUPPLEMENT TO THE PROSPECTUS WAS
FILED WITH THE COMMISSION PURSUANT TO THE SUBPARAGRAPH OF RULE 424(B) UNDER THE
SECURITIES ACT SPECIFIED IN SUCH CERTIFICATE ON THE DATE SPECIFIED THEREIN;
(III) TO THE KNOWLEDGE OF SUCH OFFICERS, NO STOP ORDER SUSPENDING THE
EFFECTIVENESS OF THE MARKET-MAKING REGISTRATION STATEMENT HAS BEEN ISSUED AND NO
PROCEEDING FOR THAT PURPOSE IS PENDING OR THREATENED BY THE COMMISSION; (IV)
SUCH OFFICERS HAVE CAREFULLY EXAMINED THE MARKET-MAKING REGISTRATION STATEMENT
AND THE PROSPECTUS (AND, IN THE CASE OF AN AMENDMENT OR SUPPLEMENT, SUCH
AMENDMENT OR SUPPLEMENT) AND AS OF THE DATE OF SUCH MARKET-MAKING REGISTRATION
STATEMENT, AMENDMENT OR SUPPLEMENT, AS APPLICABLE, THE MARKET-MAKING
REGISTRATION STATEMENT AND THE PROSPECTUS, AS AMENDED OR SUPPLEMENTED, IF
APPLICABLE, DID NOT INCLUDE ANY UNTRUE STATEMENT OF A MATERIAL FACT AND DID NOT
OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE
THE STATEMENTS THEREIN NOT MISLEADING IN THE LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE.

 

(F)  AT THE TIME OF EFFECTIVENESS OF THE MARKET-MAKING REGISTRATION STATEMENT
(UNLESS IT IS THE SAME AS THE TIME OF EFFECTIVENESS OF THE EXCHANGE OFFER
REGISTRATION STATEMENT) AND CONCURRENTLY WITH EACH TIME THE MARKET-MAKING
REGISTRATION STATEMENT OR THE RELATED PROSPECTUS SHALL BE AMENDED OR SUCH
PROSPECTUS SHALL BE SUPPLEMENTED, THE COMPANY SHALL (IF REQUESTED IN WRITING BY
EITHER MARKET-MAKER) FURNISH THE MARKET-MAKERS AND THEIR COUNSEL WITH THE
WRITTEN OPINION OF COUNSEL FOR THE COMPANY SATISFACTORY TO THE MARKET-MAKER TO
THE EFFECT THAT:

 

13

--------------------------------------------------------------------------------


 

(I)  THE MARKET-MAKING REGISTRATION STATEMENT HAS BEEN DECLARED EFFECTIVE; (II)
IN THE CASE OF AN AMENDMENT OR SUPPLEMENT, SUCH AMENDMENT HAS BECOME EFFECTIVE
UNDER THE SECURITIES ACT AS OF THE DATE AND TIME SPECIFIED IN SUCH OPINION, IF
APPLICABLE; IF REQUIRED, SUCH AMENDMENT OR SUPPLEMENT TO THE PROSPECTUS WAS
FILED WITH THE COMMISSION PURSUANT TO THE SUBPARAGRAPH OF RULE 424(B) UNDER THE
SECURITIES ACT SPECIFIED IN SUCH OPINION ON THE DATE SPECIFIED THEREIN; (III) TO
THE KNOWLEDGE OF SUCH COUNSEL, NO STOP ORDER SUSPENDING THE EFFECTIVENESS OF THE
MARKET-MAKING REGISTRATION STATEMENT HAS BEEN ISSUED AND NO PROCEEDING FOR THAT
PURPOSE IS PENDING OR THREATENED BY THE COMMISSION; AND (IV) A STATEMENT THAT
SUCH COUNSEL HAS REVIEWED THE MARKET-MAKING REGISTRATION STATEMENT AND THE
PROSPECTUS (AND, IN THE CASE OF AN AMENDMENT OR SUPPLEMENT, SUCH AMENDMENT OR
SUPPLEMENT) AND PARTICIPATED WITH OFFICERS OF THE COMPANY AND INDEPENDENT PUBLIC
ACCOUNTANTS FOR THE COMPANY IN THE PREPARATION OF SUCH MARKET-MAKING
REGISTRATION STATEMENT AND PROSPECTUS (AND, IN THE CASE OF AN AMENDMENT OR
SUPPLEMENT, SUCH AMENDMENT OR SUPPLEMENT) AND NO FACTS HAVE COME TO SUCH
COUNSEL’S ATTENTION THAT WOULD CAUSE IT TO BELIEVE THAT (EXCEPT FOR THE
FINANCIAL STATEMENTS AND OTHER FINANCIAL AND STATISTICAL DATA CONTAINED THEREIN
AS TO WHICH NO BELIEF IS REQUIRED) AS OF THE DATE OF SUCH MARKET-MAKING
REGISTRATION STATEMENT, AMENDMENT OR SUPPLEMENT, AS APPLICABLE, THE
MARKET-MAKING REGISTRATION STATEMENT AND THE PROSPECTUS, AS AMENDED OR
SUPPLEMENTED, IF APPLICABLE, CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT
OR OMITTED TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY
TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THEY WERE MADE, NOT MISLEADING.

 

(G)  AT THE TIME OF EFFECTIVENESS OF THE MARKET-MAKING REGISTRATION STATEMENT
(UNLESS IT IS THE SAME AS THE TIME OF EFFECTIVENESS OF THE EXCHANGE OFFER
REGISTRATION STATEMENT) AND CONCURRENTLY WITH EACH TIME THE MARKET-MAKING
REGISTRATION STATEMENT OR THE RELATED PROSPECTUS SHALL BE AMENDED OR SUCH
PROSPECTUS SHALL BE SUPPLEMENTED TO INCLUDE AUDITED ANNUAL FINANCIAL
INFORMATION, THE COMPANY SHALL (IF REQUESTED IN WRITING BY EITHER MARKET-MAKER)
FURNISH THE MARKET-MAKERS AND THEIR COUNSEL WITH A LETTER OF DELOITTE & TOUCHE
LLP (OR OTHER INDEPENDENT PUBLIC ACCOUNTANTS FOR THE COMPANY OF NATIONALLY
RECOGNIZED STANDING) AND THE INDEPENDENT PUBLIC ACCOUNTANTS FOR ANY ACQUIRED
COMPANY FOR WHICH FINANCIAL STATEMENTS ARE INCLUDED OR INCORPORATED BY REFERENCE
IN THE MARKET-MAKING REGISTRATION STATEMENT IN EACH CASE IN FORM SATISFACTORY TO
THE MARKET-MAKERS, ADDRESSED TO EACH MARKET-MAKER AND DATED THE DATE OF DELIVERY
OF SUCH LETTER, (I) CONFIRMING THAT THEY ARE INDEPENDENT PUBLIC ACCOUNTANTS
WITHIN THE MEANING OF THE SECURITIES ACT AND ARE IN COMPLIANCE WITH THE
APPLICABLE REQUIREMENTS RELATING TO THE QUALIFICATION OF ACCOUNTANTS UNDER RULE
2-01 OF REGULATION S-X OF THE COMMISSION AND (II) IN ALL OTHER RESPECTS,
SUBSTANTIALLY IN THE FORM OF THE LETTER DELIVERED TO THE INITIAL PURCHASERS
PURSUANT TO SECTIONS 6(A) AND 6(F) OF THE PURCHASE AGREEMENT, WITH, IN THE CASE
OF AN AMENDMENT OR SUPPLEMENT TO INCLUDE AUDITED FINANCIAL INFORMATION OR
ACQUIRED COMPANY FINANCIAL STATEMENTS OR INFORMATION, SUCH CHANGES AS MAY BE
NECESSARY TO REFLECT THE AMENDED OR SUPPLEMENTED FINANCIAL INFORMATION OR THE
ACQUIRED COMPANY FINANCIAL STATEMENTS OR INFORMATION.

 

(H)  THE COMPANY, ON THE ONE HAND, AND EACH MARKET-MAKER, ON THE OTHER HAND,
HEREBY AGREE TO INDEMNIFY EACH OTHER, AND, IF APPLICABLE, CONTRIBUTE TO THE
OTHER, IN ACCORDANCE WITH SECTION 6 OF THIS AGREEMENT.

 

(I)  THE COMPANY WILL COMPLY WITH THE PROVISIONS OF THIS SECTION 4 AT ITS OWN
EXPENSE AND WILL REIMBURSE EACH MARKET-MAKER FOR ITS EXPENSES ASSOCIATED WITH
THIS SECTION 4 (INCLUDING REASONABLE FEES OF ONE COUNSEL FOR THE MARKET-MAKERS).

 

(J)  THE AGREEMENTS CONTAINED IN THIS SECTION 4 AND THE REPRESENTATIONS,
WARRANTIES AND AGREEMENTS CONTAINED IN THIS AGREEMENT SHALL SURVIVE ALL OFFERS
AND SALES OF THE INITIAL SECURITIES

 

14

--------------------------------------------------------------------------------


 

AND EXCHANGE SECURITIES AND SHALL REMAIN IN FULL FORCE AND EFFECT, REGARDLESS OF
ANY TERMINATION OR CANCELLATION OF THIS AGREEMENT OR ANY INVESTIGATION MADE BY
OR ON BEHALF OF ANY INDEMNIFIED PARTY.

 

(K)  FOR PURPOSES OF THIS SECTION 4, ANY REFERENCE TO THE TERMS “AMEND”,
“AMENDMENT” OR “SUPPLEMENT” WITH RESPECT TO THE MARKET-MAKING REGISTRATION
STATEMENT OR THE PROSPECTUS CONTAINED THEREIN SHALL BE DEEMED TO REFER TO AND
INCLUDE THE FILING UNDER THE EXCHANGE ACT OF ANY DOCUMENT DEEMED TO BE
INCORPORATED THEREIN BY REFERENCE.

 


5.  REGISTRATION EXPENSES.


 

(A)  EXCEPT AS SET FORTH IN SECTION 4(B) BELOW, ALL EXPENSES INCIDENT TO THE
COMPANY’S PERFORMANCE OF AND COMPLIANCE WITH THIS AGREEMENT WILL BE BORNE BY THE
COMPANY, REGARDLESS OF WHETHER A REGISTRATION STATEMENT IS EVER FILED OR BECOMES
EFFECTIVE, INCLUDING WITHOUT LIMITATION;

 

(I)  ALL REGISTRATION AND FILING FEES AND EXPENSES;

 

(II)  ALL FEES AND EXPENSES OF COMPLIANCE WITH FEDERAL SECURITIES AND STATE
“BLUE SKY” OR SECURITIES LAWS;

 

(III)  ALL EXPENSES OF PRINTING (INCLUDING PRINTING CERTIFICATES FOR THE
SECURITIES TO BE ISSUED IN THE REGISTERED EXCHANGE OFFER AND THE PRIVATE
EXCHANGE AND PRINTING OF PROSPECTUSES), MESSENGER AND DELIVERY SERVICES AND
TELEPHONE;

 

(IV)  ALL FEES AND DISBURSEMENTS OF COUNSEL FOR THE COMPANY;

 

(V)  ALL APPLICATION AND FILING FEES IN CONNECTION WITH LISTING THE EXCHANGE
SECURITIES ON A NATIONAL SECURITIES EXCHANGE OR AUTOMATED QUOTATION SYSTEM
PURSUANT TO THE REQUIREMENTS HEREOF; AND

 

(VI)  ALL FEES AND DISBURSEMENTS OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF
THE COMPANY (INCLUDING THE EXPENSES OF ANY SPECIAL AUDIT AND COMFORT LETTERS
REQUIRED BY OR INCIDENT TO SUCH PERFORMANCE).

 

The Company will bear its internal expenses (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expenses of any annual audit and the fees and expenses
of any person, including special experts, retained by the Company.

 

(B)  EACH HOLDER OF SECURITIES SHALL PAY ALL UNDERWRITING DISCOUNTS AND
COMMISSIONS, IF ANY, AND THE FEES OF ANY COUNSEL RETAINED BY OR ON BEHALF OF THE
UNDERWRITERS, AND TRANSFER TAXES, IF ANY, RELATED TO THE SALE OR DISPOSITION OF
SUCH HOLDER’S SECURITIES PURSUANT TO ANY SHELF REGISTRATION STATEMENT.

 

(C)  IN CONNECTION WITH ANY REGISTRATION STATEMENT REQUIRED BY THIS AGREEMENT,
THE COMPANY WILL REIMBURSE THE INITIAL PURCHASERS AND THE HOLDERS OF TRANSFER
RESTRICTED SECURITIES WHO ARE TENDERING INITIAL SECURITIES IN THE REGISTERED
EXCHANGE OFFER AND/OR SELLING OR RESELLING SECURITIES PURSUANT TO THE “PLAN OF
DISTRIBUTION” CONTAINED IN THE EXCHANGE OFFER REGISTRATION STATEMENT OR THE
SHELF REGISTRATION STATEMENT, AS APPLICABLE, FOR THE REASONABLE FEES AND
DISBURSEMENTS OF NOT MORE THAN ONE COUNSEL, WHO SHALL BE CRAVATH, SWAINE & MOORE
LLP UNLESS

 

15

--------------------------------------------------------------------------------


 

ANOTHER FIRM SHALL BE CHOSEN BY THE HOLDERS OF A MAJORITY IN PRINCIPAL AMOUNT OF
THE TRANSFER RESTRICTED SECURITIES FOR WHOSE BENEFIT SUCH REGISTRATION STATEMENT
IS BEING PREPARED.

 


6.  INDEMNIFICATION.


 

(A)  THE COMPANY AGREES TO INDEMNIFY AND HOLD HARMLESS (X) EACH HOLDER OF THE
SECURITIES (INCLUDING EACH MARKET MAKER) INCLUDED IN A REGISTRATION STATEMENT,
ANY PARTICIPATING BROKER-DEALER AND EACH PERSON, IF ANY, WHO CONTROLS SUCH
HOLDER (INCLUDING, IN EACH CASE, EACH MARKET-MAKER) OR SUCH PARTICIPATING
BROKER-DEALER WITHIN THE MEANING OF THE SECURITIES ACT OR THE EXCHANGE ACT (EACH
HOLDER, ANY PARTICIPATING BROKER-DEALER AND SUCH CONTROLLING PERSONS ARE
REFERRED TO COLLECTIVELY AS THE “INDEMNIFIED PARTIES”) FROM AND AGAINST ANY
LOSSES, CLAIMS, DAMAGES OR LIABILITIES, JOINT OR SEVERAL, OR ANY ACTIONS IN
RESPECT THEREOF (INCLUDING, BUT NOT LIMITED TO, ANY LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR ACTIONS RELATING TO PURCHASES AND SALES OF THE SECURITIES) TO
WHICH EACH INDEMNIFIED PARTY MAY BECOME SUBJECT UNDER THE SECURITIES ACT, THE
EXCHANGE ACT OR OTHERWISE, INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES
OR ACTIONS ARISE OUT OF OR ARE BASED UPON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OF A MATERIAL FACT CONTAINED IN A REGISTRATION STATEMENT OR PROSPECTUS
OR IN ANY AMENDMENT OR SUPPLEMENT THERETO OR IN ANY PRELIMINARY PROSPECTUS
RELATING TO A SHELF REGISTRATION, OR ARISE OUT OF, OR ARE BASED UPON, THE
OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, AND
SHALL REIMBURSE, AS INCURRED, THE INDEMNIFIED PARTIES FOR ANY LEGAL OR OTHER
EXPENSES REASONABLY INCURRED BY THEM IN CONNECTION WITH INVESTIGATING OR
DEFENDING ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION IN RESPECT THEREOF;
PROVIDED, HOWEVER, THAT (I) THE COMPANY SHALL NOT BE LIABLE IN ANY SUCH CASE TO
THE EXTENT THAT SUCH LOSS, CLAIM, DAMAGE OR LIABILITY ARISES OUT OF OR IS BASED
UPON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED
OMISSION MADE IN A REGISTRATION STATEMENT OR PROSPECTUS OR IN ANY AMENDMENT OR
SUPPLEMENT THERETO OR IN ANY PRELIMINARY PROSPECTUS RELATING TO A SHELF
REGISTRATION IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION
PERTAINING TO SUCH HOLDER OR THE MARKET MAKERS (THE “MARKET-MAKER INFORMATION”),
RESPECTIVELY, AND FURNISHED TO THE COMPANY BY OR ON BEHALF OF SUCH HOLDER OR
SUCH MARKET MAKER, RESPECTIVELY, SPECIFICALLY FOR INCLUSION THEREIN AND
(II) WITH RESPECT TO ANY UNTRUE STATEMENT OR OMISSION OR ALLEGED UNTRUE
STATEMENT OR OMISSION MADE IN ANY PRELIMINARY PROSPECTUS RELATING TO A SHELF
REGISTRATION STATEMENT, THE INDEMNITY AGREEMENT CONTAINED IN THIS SUBSECTION (A)
SHALL NOT INURE TO THE BENEFIT OF ANY HOLDER (INCLUDING EACH MARKET-MAKER) OR
PARTICIPATING BROKER-DEALER FROM WHOM THE PERSON ASSERTING ANY SUCH LOSSES,
CLAIMS, DAMAGES OR LIABILITIES PURCHASED THE SECURITIES CONCERNED, TO THE EXTENT
THAT A PROSPECTUS RELATING TO SUCH SECURITIES WAS REQUIRED TO BE DELIVERED BY
SUCH HOLDER OR PARTICIPATING BROKER-DEALER UNDER THE SECURITIES ACT IN
CONNECTION WITH SUCH PURCHASE AND ANY SUCH LOSS, CLAIM, DAMAGE OR LIABILITY OF
SUCH HOLDER OR PARTICIPATING BROKER-DEALER RESULTS FROM THE FACT THAT THERE WAS
NOT SENT OR GIVEN TO SUCH PERSON, AT OR PRIOR TO THE WRITTEN CONFIRMATION OF THE
SALE OF SUCH SECURITIES TO SUCH PERSON, A COPY OF THE FINAL PROSPECTUS IF THE
COMPANY HAD PREVIOUSLY FURNISHED COPIES THEREOF TO SUCH HOLDER OR PARTICIPATING
BROKER-DEALER; AND (Y) EACH MARKET-MAKER FROM AND AGAINST ANY AND ALL LOSSES,
CLAIMS, DAMAGES AND LIABILITIES (INCLUDING WITHOUT LIMITATION, LEGAL FEES AND
OTHER EXPENSES INCURRED IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING OR ANY
CLAIM ASSERTED, AS SUCH FEES AND EXPENSE ARE INCURRED), THAT ARISE OUT OF, OR
BASED UPON, ANY BREACH OF THE COMPANY OF ITS REPRESENTATIONS AND WARRANTIES AND
AGREEMENTS AND CONTAINED IN SECTION 4 OF THIS AGREEMENT; PROVIDED FURTHER,
HOWEVER, THAT THIS INDEMNITY AGREEMENT WILL BE IN ADDITION TO ANY LIABILITY
WHICH THE COMPANY MAY OTHERWISE HAVE TO SUCH INDEMNIFIED PARTY.  THE COMPANY
SHALL ALSO INDEMNIFY UNDERWRITERS, THEIR OFFICERS AND DIRECTORS AND EACH PERSON
WHO CONTROLS SUCH UNDERWRITERS WITHIN THE MEANING OF THE SECURITIES ACT OR THE
EXCHANGE ACT TO THE SAME EXTENT AS PROVIDED ABOVE WITH RESPECT TO THE
INDEMNIFICATION OF THE HOLDERS OF THE SECURITIES IF REQUESTED BY SUCH HOLDERS IN
CONNECTION WITH ANY REGISTRATION STATEMENT INVOLVING AN UNDERWRITTEN PUBLIC
OFFERING.

 

16

--------------------------------------------------------------------------------


 

(B)  EACH HOLDER OF THE SECURITIES (INCLUDING EACH MARKET-MAKER), SEVERALLY AND
NOT JOINTLY, WILL INDEMNIFY AND HOLD HARMLESS THE COMPANY AND EACH PERSON, IF
ANY, WHO CONTROLS THE COMPANY WITHIN THE MEANING OF THE SECURITIES ACT OR THE
EXCHANGE ACT FROM AND AGAINST ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES OR ANY
ACTIONS IN RESPECT THEREOF, TO WHICH THE COMPANY OR ANY SUCH CONTROLLING PERSON
MAY BECOME SUBJECT UNDER THE SECURITIES ACT, THE EXCHANGE ACT OR OTHERWISE,
INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR ACTIONS ARISE OUT OF OR
ARE BASED UPON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL
FACT CONTAINED IN A REGISTRATION STATEMENT OR PROSPECTUS OR IN ANY AMENDMENT OR
SUPPLEMENT THERETO OR IN ANY PRELIMINARY PROSPECTUS RELATING TO A SHELF
REGISTRATION, OR ARISE OUT OF OR ARE BASED UPON THE OMISSION OR ALLEGED OMISSION
TO STATE THEREIN A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, BUT IN
EACH CASE ONLY TO THE EXTENT THAT THE UNTRUE STATEMENT OR OMISSION OR ALLEGED
UNTRUE STATEMENT OR OMISSION WAS MADE IN RELIANCE UPON AND IN CONFORMITY WITH
WRITTEN INFORMATION PERTAINING TO SUCH HOLDER OR THE MARKET-MAKER INFORMATION,
RESPECTIVELY, AND FURNISHED TO THE COMPANY BY OR ON BEHALF OF SUCH HOLDER OR THE
MARKET-MAKERS, AS THE CASE MAY BE, SPECIFICALLY FOR INCLUSION THEREIN; AND,
SUBJECT TO THE LIMITATION SET FORTH IMMEDIATELY PRECEDING THIS CLAUSE, SHALL
REIMBURSE, AS INCURRED, THE COMPANY FOR ANY LEGAL OR OTHER EXPENSES REASONABLY
INCURRED BY THE COMPANY OR ANY SUCH CONTROLLING PERSON IN CONNECTION WITH
INVESTIGATING OR DEFENDING ANY LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION IN
RESPECT THEREOF.  THIS INDEMNITY AGREEMENT WILL BE IN ADDITION TO ANY LIABILITY
WHICH SUCH HOLDER MAY OTHERWISE HAVE TO THE COMPANY OR ANY OF ITS CONTROLLING
PERSONS.

 

(C)  PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PARTY UNDER THIS SECTION 6 OF
NOTICE OF THE COMMENCEMENT OF ANY ACTION OR PROCEEDING (INCLUDING A GOVERNMENTAL
INVESTIGATION), SUCH INDEMNIFIED PARTY WILL, IF A CLAIM IN RESPECT THEREOF IS TO
BE MADE AGAINST THE INDEMNIFYING PARTY UNDER THIS SECTION 6, NOTIFY THE
INDEMNIFYING PARTY OF THE COMMENCEMENT THEREOF; BUT THE FAILURE TO NOTIFY THE
INDEMNIFYING PARTY SHALL NOT RELIEVE IT FROM ANY LIABILITY THAT IT MAY HAVE
UNDER SUBSECTION (A) OR (B) ABOVE EXCEPT TO THE EXTENT THAT IT HAS BEEN
MATERIALLY PREJUDICED (THROUGH THE FORFEITURE OF SUBSTANTIVE RIGHTS OR DEFENSES)
BY SUCH FAILURE; AND PROVIDED FURTHER THAT THE FAILURE TO NOTIFY THE
INDEMNIFYING PARTY SHALL NOT RELIEVE IT FROM ANY LIABILITY THAT IT MAY HAVE TO
AN INDEMNIFIED PARTY OTHERWISE THAN UNDER SUBSECTION (A) OR (B) ABOVE.  IN CASE
ANY SUCH ACTION IS BROUGHT AGAINST ANY INDEMNIFIED PARTY, AND IT NOTIFIES THE
INDEMNIFYING PARTY OF THE COMMENCEMENT THEREOF, THE INDEMNIFYING PARTY WILL BE
ENTITLED TO PARTICIPATE THEREIN AND, TO THE EXTENT THAT IT MAY WISH, JOINTLY
WITH ANY OTHER INDEMNIFYING PARTY SIMILARLY NOTIFIED, TO ASSUME THE DEFENSE
THEREOF, WITH COUNSEL REASONABLY SATISFACTORY TO SUCH INDEMNIFIED PARTY (WHO
SHALL NOT, EXCEPT WITH THE CONSENT OF THE INDEMNIFIED PARTY, BE COUNSEL TO THE
INDEMNIFYING PARTY), AND AFTER NOTICE FROM THE INDEMNIFYING PARTY TO SUCH
INDEMNIFIED PARTY OF ITS ELECTION SO TO ASSUME THE DEFENSE THEREOF THE
INDEMNIFYING PARTY WILL NOT BE LIABLE TO SUCH INDEMNIFIED PARTY UNDER THIS
SECTION 6 FOR ANY LEGAL OR OTHER EXPENSES, OTHER THAN REASONABLE COSTS OF
INVESTIGATION, SUBSEQUENTLY INCURRED BY SUCH INDEMNIFIED PARTY IN CONNECTION
WITH THE DEFENSE THEREOF.  THE INDEMNIFYING PARTY IN ANY SUCH CASE SHALL NOT BE
LIABLE FOR THE FEES AND EXPENSES OF MORE THAN ONE FIRM OF ATTORNEYS FOR ALL
INDEMNIFIED PARTIES (IN ADDITION TO ANY LOCAL COUNSEL) IN CONNECTION WITH ANY
ACTIONS ARISING OUT OF THE SAME GENERAL ALLEGATIONS OR CIRCUMSTANCES NO
INDEMNIFYING PARTY SHALL, WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED
PARTY (WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD OR DELAYED), EFFECT ANY
SETTLEMENT OF ANY PENDING OR THREATENED ACTION IN RESPECT OF WHICH ANY
INDEMNIFIED PARTY IS OR COULD HAVE BEEN A PARTY AND INDEMNITY COULD HAVE BEEN
SOUGHT HEREUNDER BY SUCH INDEMNIFIED PARTY UNLESS SUCH SETTLEMENT (I) INCLUDES
AN UNCONDITIONAL RELEASE OF SUCH INDEMNIFIED PARTY FROM ALL LIABILITY ON ANY
CLAIMS THAT ARE THE SUBJECT MATTER OF SUCH ACTION, AND (II) DOES NOT INCLUDE A
STATEMENT AS TO OR AN ADMISSION OF FAULT, CULPABILITY OR A FAILURE TO ACT BY OR
ON BEHALF OF ANY INDEMNIFIED PARTY.

 

17

--------------------------------------------------------------------------------


 

(D)  IF THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION 6 IS UNAVAILABLE OR
INSUFFICIENT TO HOLD HARMLESS AN INDEMNIFIED PARTY UNDER SUBSECTIONS (A) OR (B)
ABOVE, THEN EACH INDEMNIFYING PARTY SHALL CONTRIBUTE TO THE AMOUNT PAID OR
PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT OF THE LOSSES, CLAIMS, DAMAGES OR
LIABILITIES (OR ACTIONS IN RESPECT THEREOF) REFERRED TO IN SUBSECTION (A) OR (B)
ABOVE IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE FAULT OF THE
INDEMNIFYING PARTY OR PARTIES ON THE ONE HAND AND THE INDEMNIFIED PARTY ON THE
OTHER IN CONNECTION WITH THE STATEMENTS OR OMISSIONS THAT RESULTED IN SUCH
LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR ACTIONS IN RESPECT THEREOF) AS WELL
AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.  THE RELATIVE FAULT OF THE
PARTIES SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, WHETHER THE
UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR THE OMISSION OR ALLEGED
OMISSION TO STATE A MATERIAL FACT RELATES TO INFORMATION SUPPLIED BY THE COMPANY
ON THE ONE HAND OR SUCH HOLDER OR SUCH OTHER INDEMNIFIED PARTY OR THE
MARKET-MAKER INFORMATION, AS THE CASE MAY BE, ON THE OTHER, AND THE PARTIES’
RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT OR
PREVENT SUCH STATEMENT OR OMISSION.  THE AMOUNT PAID BY AN INDEMNIFIED PARTY AS
A RESULT OF THE LOSSES, CLAIMS, DAMAGES OR LIABILITIES REFERRED TO IN THE FIRST
SENTENCE OF THIS SUBSECTION (D) SHALL BE DEEMED TO INCLUDE ANY LEGAL OR OTHER
EXPENSES REASONABLY INCURRED BY SUCH INDEMNIFIED PARTY IN CONNECTION WITH
INVESTIGATING OR DEFENDING ANY ACTION OR CLAIM WHICH IS THE SUBJECT OF THIS
SUBSECTION (D).  NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION 6(D), THE
HOLDERS (INCLUDING THE MARKET-MAKERS) OF THE SECURITIES SHALL NOT BE REQUIRED TO
CONTRIBUTE ANY AMOUNT IN EXCESS OF THE AMOUNT BY WHICH THE NET PROCEEDS RECEIVED
BY SUCH HOLDERS FROM THE SALE OF THE SECURITIES PURSUANT TO A REGISTRATION
STATEMENT EXCEEDS THE AMOUNT OF DAMAGES WHICH SUCH HOLDERS (OR SUCH
MARKET-MAKER) HAVE OTHERWISE BEEN REQUIRED TO PAY BY REASON OF SUCH UNTRUE OR
ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION.  NO PERSON GUILTY OF
FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(F) OF THE
SECURITIES ACT) SHALL BE ENTITLED TO CONTRIBUTION FROM ANY PERSON WHO WAS NOT
GUILTY OF SUCH FRAUDULENT MISREPRESENTATION.  FOR PURPOSES OF THIS PARAGRAPH
(D), EACH PERSON, IF ANY, WHO CONTROLS SUCH INDEMNIFIED PARTY WITHIN THE MEANING
OF THE SECURITIES ACT OR THE EXCHANGE ACT SHALL HAVE THE SAME RIGHTS TO
CONTRIBUTION AS SUCH INDEMNIFIED PARTY AND EACH PERSON, IF ANY, WHO CONTROLS THE
COMPANY WITHIN THE MEANING OF THE SECURITIES ACT OR THE EXCHANGE ACT SHALL HAVE
THE SAME RIGHTS TO CONTRIBUTION AS THE COMPANY.

 

(E)  THE AGREEMENTS CONTAINED IN THIS SECTION 6 SHALL SURVIVE THE SALE OF THE
SECURITIES PURSUANT TO A REGISTRATION STATEMENT AND SHALL REMAIN IN FULL FORCE
AND EFFECT, REGARDLESS OF ANY TERMINATION OR CANCELLATION OF THIS AGREEMENT OR
ANY INVESTIGATION MADE BY OR ON BEHALF OF ANY INDEMNIFIED PARTY.

 


7.  ADDITIONAL INTEREST UNDER CERTAIN CIRCUMSTANCES.


 

(A)  ADDITIONAL INTEREST (THE “ADDITIONAL INTEREST”) WITH RESPECT TO THE
SECURITIES SHALL BE ASSESSED AS FOLLOWS IF ANY OF THE FOLLOWING EVENTS OCCUR
(EACH SUCH EVENT IN CLAUSES (I) THROUGH (IV) BELOW BEING HEREIN CALLED A
“REGISTRATION DEFAULT”):

 

(I)  ANY REGISTRATION STATEMENT (OTHER THAN A MARKET-MAKING REGISTRATION
STATEMENT) REQUIRED BY THIS AGREEMENT IS NOT FILED WITH THE COMMISSION ON OR
PRIOR TO THE APPLICABLE FILING DEADLINE;

 

(II)  ANY REGISTRATION STATEMENT (OTHER THAN A MARKET-MAKING REGISTRATION
STATEMENT) REQUIRED BY THIS AGREEMENT IS NOT DECLARED EFFECTIVE BY THE
COMMISSION ON OR PRIOR TO THE APPLICABLE EFFECTIVENESS DEADLINE;

 

(III)  THE REGISTERED EXCHANGE OFFER HAS NOT BEEN CONSUMMATED ON OR PRIOR TO THE
CONSUMMATION DEADLINE; OR

 

18

--------------------------------------------------------------------------------


 

(IV)  ANY REGISTRATION STATEMENT (OTHER THAN A MARKET-MAKING REGISTRATION
STATEMENT) REQUIRED BY THIS AGREEMENT HAS BEEN DECLARED EFFECTIVE BY THE
COMMISSION BUT (A) SUCH REGISTRATION STATEMENT THEREAFTER CEASES TO BE EFFECTIVE
OR (B) SUCH REGISTRATION STATEMENT OR THE RELATED PROSPECTUS CEASES TO BE USABLE
IN CONNECTION WITH RESALES OF TRANSFER RESTRICTED SECURITIES DURING THE PERIODS
SPECIFIED HEREIN BECAUSE EITHER (1) ANY EVENT OCCURS AS A RESULT OF WHICH THE
RELATED PROSPECTUS FORMING PART OF SUCH REGISTRATION STATEMENT WOULD INCLUDE ANY
UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY
TO MAKE THE STATEMENTS THEREIN IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THEY WERE MADE NOT MISLEADING, OR (2) IT SHALL BE NECESSARY TO AMEND SUCH
REGISTRATION STATEMENT OR SUPPLEMENT THE RELATED PROSPECTUS, TO COMPLY WITH THE
SECURITIES ACT OR THE EXCHANGE ACT OR THE RESPECTIVE RULES THEREUNDER.

 

Each of the foregoing will constitute a Registration Default whatever the reason
for any such event and whether it is voluntary or involuntary or is beyond the
control of the Company or pursuant to operation of law or as a result of any
action or inaction by the Commission.

 

Additional Interest shall accrue on the Securities over and above the interest
set forth in the title of the Securities from and including the date on which
any such Registration Default shall occur to but excluding the date on which all
such Registration Defaults have been cured, at a rate of 0.50% per annum (the
“Additional Interest Rate”) for the first 90-day period immediately following
the occurrence of such Registration Default.  The Additional Interest Rate shall
increase by an additional 0.50% per annum with respect to each subsequent 90-day
period until all Registration Defaults have been cured, up to a maximum
Additional Interest Rate of 1.0% per annum.

 

(B)  A REGISTRATION DEFAULT REFERRED TO IN SECTION 7(A)(IV) HEREOF SHALL BE
DEEMED NOT TO HAVE OCCURRED AND BE CONTINUING IN RELATION TO A SHELF
REGISTRATION STATEMENT OR THE RELATED PROSPECTUS IF (I) SUCH REGISTRATION
DEFAULT HAS OCCURRED SOLELY AS A RESULT OF (X) THE FILING OF A POST-EFFECTIVE
AMENDMENT TO SUCH SHELF REGISTRATION STATEMENT TO INCORPORATE ANNUAL AUDITED
FINANCIAL INFORMATION WITH RESPECT TO THE COMPANY WHERE SUCH POST-EFFECTIVE
AMENDMENT IS NOT YET EFFECTIVE AND NEEDS TO BE DECLARED EFFECTIVE TO PERMIT
HOLDERS TO USE THE RELATED PROSPECTUS OR (Y) OTHER MATERIAL EVENTS, WITH RESPECT
TO THE COMPANY THAT WOULD NEED TO BE DESCRIBED IN SUCH SHELF REGISTRATION
STATEMENT OR THE RELATED PROSPECTUS AND (II) IN THE CASE OF CLAUSE (Y), THE
COMPANY IS PROCEEDING PROMPTLY AND IN GOOD FAITH TO AMEND OR SUPPLEMENT SUCH
SHELF REGISTRATION STATEMENT AND RELATED PROSPECTUS TO DESCRIBE SUCH EVENTS;
PROVIDED, HOWEVER, THAT IN ANY CASE IF SUCH REGISTRATION DEFAULT OCCURS FOR A
CONTINUOUS PERIOD IN EXCESS OF 30 DAYS, ADDITIONAL INTEREST SHALL BE PAYABLE IN
ACCORDANCE WITH THE ABOVE PARAGRAPH FROM THE DAY SUCH REGISTRATION DEFAULT
OCCURS UNTIL SUCH REGISTRATION DEFAULT IS CURED OR UNTIL THE COMPANY IS NO
LONGER REQUIRED PURSUANT TO THIS AGREEMENT TO KEEP SUCH REGISTRATION STATEMENT
OR RELATED PROSPECTUS USABLE.

 

(C)  PRIOR TO THE INTEREST PAYMENT DATE ON WHICH ANY AMOUNTS OF ADDITIONAL
INTEREST ARE REQUIRED TO BE PAID, THE COMPANY SHALL DETERMINE THE AMOUNT OF
ADDITIONAL INTEREST DUE AND PAYABLE ON SUCH INTEREST PAYMENT DATE AND, NOT LESS
THAN 15 BUSINESS DAYS PRIOR TO SUCH INTEREST PAYMENT DATE, NOTIFY THE TRUSTEE IN
WRITING OF SUCH AMOUNT AND WHETHER THE ADDITIONAL INTEREST SHALL BE PAID IN
CASH.  ANY AMOUNTS OF ADDITIONAL INTEREST WILL BE (I) IF SUCH ADDITIONAL
INTEREST ACCRUED PRIOR TO NOVEMBER 1, 2008, AT THE OPTION OF THE COMPANY, EITHER
(X) ADDED TO THE ACCRETED VALUE (AS DEFINED IN THE INDENTURE) OF EACH APPLICABLE
SECURITY OR (Y) PAID IN CASH ON THE INTEREST PAYMENT DATE ON WHICH INTEREST
ACCRUING ON THE SECURITIES AS OF THE DATE OF SUCH ACCRUAL OF ADDITIONAL INTEREST
AS SPECIFIED BY THE INDENTURE AND (II) IF SUCH ADDITIONAL INTEREST ACCRUED FROM
AND AFTER NOVEMBER 1, 2008, PAYABLE IN CASH ON EACH INTEREST PAYMENT DATE ON
WHICH INTEREST ACCRUING ON THE SECURITIES AS OF THE DATE OF SUCH ACCRUAL OF
ADDITIONAL INTEREST AS SPECIFIED BY THE INDENTURE, IN EACH CASE, TO THE RECORD
HOLDER ENTITLED TO RECEIVE THE INTEREST PAYMENT TO BE MADE ON

 

19

--------------------------------------------------------------------------------


 

SUCH DATE, COMMENCING WITH THE FIRST SUCH DATE OCCURRING AFTER ANY SUCH
ADDITIONAL INTEREST COMMENCES TO ACCRUE.  THE AMOUNT OF ADDITIONAL INTEREST WILL
BE DETERMINED BY MULTIPLYING THE APPLICABLE ADDITIONAL INTEREST RATE BY THE
PRINCIPAL AMOUNT OF THE SECURITIES AND FURTHER MULTIPLIED BY A FRACTION, THE
NUMERATOR OF WHICH IS THE NUMBER OF DAYS SUCH ADDITIONAL INTEREST RATE WAS
APPLICABLE DURING SUCH PERIOD (DETERMINED ON THE BASIS OF A 360-DAY YEAR
COMPRISED OF TWELVE 30-DAY MONTHS), AND THE DENOMINATOR OF WHICH IS 360.

 

(D)  “TRANSFER RESTRICTED SECURITIES” MEANS EACH SECURITY UNTIL (I) THE DATE ON
WHICH SUCH SECURITY HAS BEEN EXCHANGED BY A PERSON OTHER THAN A BROKER-DEALER
FOR A FREELY TRANSFERABLE EXCHANGE SECURITY IN THE REGISTERED EXCHANGE OFFER,
(II) FOLLOWING THE EXCHANGE BY A BROKER-DEALER IN THE REGISTERED EXCHANGE OFFER
OF AN INITIAL SECURITY FOR AN EXCHANGE SECURITY, THE DATE ON WHICH SUCH EXCHANGE
SECURITY IS SOLD TO A PURCHASER WHO RECEIVES FROM SUCH BROKER-DEALER ON OR PRIOR
TO THE DATE OF SUCH SALE A COPY OF THE PROSPECTUS CONTAINED IN THE EXCHANGE
OFFER REGISTRATION STATEMENT, (III) THE DATE ON WHICH SUCH SECURITY HAS BEEN
EFFECTIVELY REGISTERED UNDER THE SECURITIES ACT AND DISPOSED OF IN ACCORDANCE
WITH THE SHELF REGISTRATION STATEMENT OR (IV) THE DATE ON WHICH SUCH SECURITY IS
DISTRIBUTED TO THE PUBLIC PURSUANT TO RULE 144 UNDER THE SECURITIES ACT OR IS
SALEABLE PURSUANT TO RULE 144(K) UNDER THE SECURITIES ACT.

 


8.  RULES 144 AND 144A.  THE COMPANY SHALL USE COMMERCIALLY REASONABLE EFFORTS
TO FILE THE REPORTS REQUIRED TO BE FILED BY IT UNDER THE SECURITIES ACT AND THE
EXCHANGE ACT IN A TIMELY MANNER AND, IF AT ANY TIME THE COMPANY IS NOT REQUIRED
TO FILE SUCH REPORTS, IT WILL, UPON THE REQUEST OF ANY HOLDER OF SECURITIES OR
EITHER MARKET-MAKER, MAKE PUBLICLY AVAILABLE OTHER INFORMATION SO LONG AS
NECESSARY TO PERMIT SALES OF THEIR SECURITIES PURSUANT TO RULES 144 AND 144A. 
THE COMPANY COVENANTS THAT IT WILL TAKE SUCH FURTHER ACTION AS ANY HOLDER OF
SECURITIES OR EITHER MARKET-MAKER MAY REASONABLY REQUEST, ALL TO THE EXTENT
REQUIRED FROM TIME TO TIME TO ENABLE SUCH HOLDER OR SUCH MARKET-MAKER TO SELL
SUCH SECURITIES WITHOUT REGISTRATION UNDER THE SECURITIES ACT WITHIN THE
LIMITATION OF THE EXEMPTIONS PROVIDED BY RULES 144 AND 144A (INCLUDING THE
REQUIREMENTS OF RULE 144A(D)(4)).  THE COMPANY WILL PROVIDE A COPY OF THIS
AGREEMENT TO PROSPECTIVE PURCHASERS OF INITIAL SECURITIES IDENTIFIED TO THE
COMPANY BY THE INITIAL PURCHASERS UPON REQUEST.  UPON THE REQUEST OF ANY HOLDER
OF INITIAL SECURITIES OR EITHER MARKET-MAKER, THE COMPANY SHALL DELIVER TO SUCH
HOLDER OR SUCH MARKET-MAKER A WRITTEN STATEMENT AS TO WHETHER IT HAS COMPLIED
WITH SUCH REQUIREMENTS.  NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
SECTION 8 SHALL BE DEEMED TO REQUIRE THE COMPANY TO REGISTER ANY OF ITS
SECURITIES PURSUANT TO THE EXCHANGE ACT.


 


9.  UNDERWRITTEN REGISTRATIONS.  IF ANY OF THE TRANSFER RESTRICTED SECURITIES
COVERED BY ANY SHELF REGISTRATION ARE TO BE SOLD IN AN UNDERWRITTEN OFFERING,
THE INVESTMENT BANKER OR INVESTMENT BANKERS AND MANAGER OR MANAGERS THAT WILL
ADMINISTER THE OFFERING (“MANAGING UNDERWRITERS”) WILL BE SELECTED BY THE
HOLDERS OF A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF SUCH TRANSFER RESTRICTED
SECURITIES TO BE INCLUDED IN SUCH OFFERING AND SHALL BE REASONABLY ACCEPTABLE TO
THE COMPANY.


 

No person may participate in any underwritten registration hereunder unless such
person (i) agrees to sell such person’s Transfer Restricted Securities on the
basis reasonably provided in any underwriting arrangements approved by the
persons entitled hereunder to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements.

 


10.  MISCELLANEOUS.


 

(A)  REMEDIES.  THE COMPANY ACKNOWLEDGES AND AGREES THAT ANY FAILURE BY THE
COMPANY TO COMPLY WITH ITS OBLIGATIONS UNDER SECTION 1 AND 2 HEREOF MAY RESULT
IN MATERIAL IRREPARABLE INJURY TO THE INITIAL PURCHASERS OR THE HOLDERS FOR
WHICH THERE IS NO ADEQUATE REMEDY AT LAW, THAT IT WILL NOT BE POSSIBLE TO
MEASURE DAMAGES FOR SUCH INJURIES PRECISELY AND THAT, IN THE EVENT OF ANY

 

20

--------------------------------------------------------------------------------


 

SUCH FAILURE, THE INITIAL PURCHASERS OR ANY HOLDER MAY OBTAIN SUCH RELIEF AS MAY
BE REQUIRED TO SPECIFICALLY ENFORCE THE COMPANY’S OBLIGATIONS UNDER SECTIONS 1
AND 2 HEREOF.  THE COMPANY FURTHER AGREES TO WAIVE THE DEFENSE IN ANY ACTION FOR
SPECIFIC PERFORMANCE THAT A REMEDY AT LAW WOULD BE ADEQUATE.

 

(B)  NO INCONSISTENT AGREEMENTS.  THE COMPANY WILL NOT ON OR AFTER THE DATE OF
THIS AGREEMENT ENTER INTO ANY AGREEMENT WITH RESPECT TO ITS SECURITIES THAT IS
INCONSISTENT WITH THE RIGHTS GRANTED TO THE HOLDERS OR THE MARKET-MAKERS IN THIS
AGREEMENT OR OTHERWISE CONFLICTS WITH THE PROVISIONS HEREOF.  THE RIGHTS GRANTED
TO THE HOLDERS HEREUNDER DO NOT IN ANY WAY CONFLICT WITH AND ARE NOT
INCONSISTENT WITH THE RIGHTS GRANTED TO THE HOLDERS OF THE COMPANY’S SECURITIES
OR THE MARKET-MAKERS UNDER ANY AGREEMENT IN EFFECT ON THE DATE HEREOF.

 

(C)  AMENDMENTS AND WAIVERS.  THE PROVISIONS OF THIS AGREEMENT MAY NOT BE
AMENDED, MODIFIED OR SUPPLEMENTED, AND WAIVERS OR CONSENTS TO DEPARTURES FROM
THE PROVISIONS HEREOF MAY NOT BE GIVEN, EXCEPT BY THE COMPANY AND THE WRITTEN
CONSENT OF THE HOLDERS OF A MAJORITY IN PRINCIPAL AMOUNT OF THE SECURITIES
AFFECTED BY SUCH AMENDMENT, MODIFICATION, SUPPLEMENT, WAIVER OR CONSENTS OR,
WITH RESPECT TO SECTION 4, THE WRITTEN CONSENT OF THE MARKET MAKERS.  WITHOUT
THE CONSENT OF THE HOLDER OF EACH SECURITY, HOWEVER, NO MODIFICATION MAY CHANGE
THE PROVISIONS RELATING TO THE PAYMENT OF ADDITIONAL INTEREST.

 

(D)  NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR OR PERMITTED
HEREUNDER SHALL BE MADE IN WRITING BY HAND DELIVERY, FIRST-CLASS MAIL, FACSIMILE
TRANSMISSION, OR AIR COURIER WHICH GUARANTEES OVERNIGHT DELIVERY:

 

(1)          if to a Holder of the Securities, at the most current address given
by such Holder to the Company.

 

(2)          if to the Initial Purchasers;

 

Credit Suisse First Boston LLC

Eleven Madison Avenue

New York, NY 10010-3629

Fax No.:  (212) 325-8278

Attention:  Transactions Advisory Group

 

with a copy to:

 

Cravath, Swaine & Moore LLP

825 Eighth Avenue

New York, NY 10019

Fax No.:  (212) 474-3700

Attention:  George A. Stephanakis, Esq.

 

(3)          if to the Company;

 

Reddy Ice Holdings, Inc.

8750 North Central Expressway, Suite 1800

Dallas, TX 75231

Fax No.:  (214) 528-1532

Attention:  Corporate Secretary

 

with a copy to:

 

21

--------------------------------------------------------------------------------


 

Cahill Gordon & Reindell LLP

80 Pine Street

New York, NY 10005

Fax No.:  (212) 269-5420

Attention:  John Papachristos, Esq.

 

(4)          If to the Market-Makers:

 

Bear, Stearns & Co. Inc.

383 Madison Avenue, 8th Floor

New York, NY 10179

CIBC World Markets Corp.

425 Lexington Avenue

New York, NY 10017

 

with a copy to:

 

Cravath, Swaine & Moore LLP

825 Eighth Avenue

New York, NY 10019

Fax No.:  (212) 474-3700

Attention:  George A. Stephanakis, Esq.

 

All such notices and communications shall be deemed to have been duly given:  at
the time delivered by hand, if personally delivered; three business days after
being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged by recipient’s facsimile machine operator, if sent by facsimile
transmission; and on the day delivered, if sent by overnight air courier
guaranteeing next day delivery.

 

(E)  THIRD PARTY BENEFICIARIES.  THE HOLDERS SHALL BE THIRD PARTY BENEFICIARIES
TO THE AGREEMENTS MADE HEREUNDER BETWEEN THE COMPANY, ON THE ONE HAND, AND THE
INITIAL PURCHASERS, ON THE OTHER HAND, AND SHALL HAVE THE RIGHT TO ENFORCE SUCH
AGREEMENTS DIRECTLY TO THE EXTENT THEY MAY DEEM SUCH ENFORCEMENT NECESSARY OR
ADVISABLE TO PROTECT THEIR RIGHTS OR THE RIGHTS OF HOLDERS HEREUNDER.

 

(F)  SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON THE COMPANY
AND ITS SUCCESSORS AND ASSIGNS.

 

(G)  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS
AND BY THE PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO
EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN TOGETHER SHALL
CONSTITUTE ONE AND THE SAME AGREEMENT.

 

(H)  HEADINGS.  THE HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE
ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.

 

(I)  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS.

 

(J)  SEVERABILITY.  IF ANY ONE OR MORE OF THE PROVISIONS CONTAINED HEREIN, OR
THE APPLICATION THEREOF IN ANY CIRCUMSTANCE, IS HELD INVALID, ILLEGAL OR
UNENFORCEABLE, THE VALIDITY, LEGALITY AND

 

22

--------------------------------------------------------------------------------


 

ENFORCEABILITY OF ANY SUCH PROVISION IN EVERY OTHER RESPECT AND OF THE REMAINING
PROVISIONS CONTAINED HEREIN SHALL NOT BE AFFECTED OR IMPAIRED THEREBY.

 

(K)  SECURITIES HELD BY THE COMPANY.  WHENEVER THE CONSENT OR APPROVAL OF
HOLDERS OF A SPECIFIED PERCENTAGE OF PRINCIPAL AMOUNT OF SECURITIES IS REQUIRED
HEREUNDER, SECURITIES HELD BY THE COMPANY OR ITS AFFILIATES (OTHER THAN
SUBSEQUENT HOLDERS OF SECURITIES IF SUCH SUBSEQUENT HOLDERS ARE DEEMED TO BE
AFFILIATES SOLELY BY REASON OF THEIR HOLDINGS OF SUCH SECURITIES) SHALL NOT BE
COUNTED IN DETERMINING WHETHER SUCH CONSENT OR APPROVAL WAS GIVEN BY THE HOLDERS
OF SUCH REQUIRED PERCENTAGE.

 

23

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the several Initial Purchasers and the Company in accordance with its terms.

 

 

 

REDDY ICE HOLDINGS, INC.,

 

 

by

/s/ Jimmy C. Weaver

 

 

 

Name: Jimmy C. Weaver

 

 

Title: President and Chief Operating Officer

 

24

--------------------------------------------------------------------------------


 

The foregoing Registration
Rights Agreement is hereby confirmed
and accepted as of the date first
above written.

 

CREDIT SUISSE FIRST BOSTON LLC
CIBC WORLD MARKETS CORP.
BEAR, STEARNS & CO. INC.

 

BY  CREDIT SUISSE FIRST BOSTON LLC

 

by

/s/ Heather Suggitt

 

 

Heather Suggitt, Director

 

 

 

25

--------------------------------------------------------------------------------


 

ANNEX A

 

Each broker-dealer that receives Exchange Securities for its own account
pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such Exchange Securities.  The
Letter of Transmittal states that by so acknowledging and by delivering a
prospectus, a broker-dealer will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act.  This Prospectus, as it
may be amended or supplemented from time to time, may be used by a broker-dealer
in connection with resales of Exchange Securities received in exchange for
Initial Securities where such Initial Securities were acquired by such
broker-dealer as a result of market-making activities or other trading
activities.  The Company has agreed that, for a period of 180 days after the
Expiration Date (as defined herein), it will make this Prospectus available to
any broker-dealer for use in connection with any such resale.  See “Plan of
Distribution.”

 

26

--------------------------------------------------------------------------------


 

ANNEX B

 

Each broker-dealer that receives Exchange Securities for its own account in
exchange for Initial Securities, where such Initial Securities were acquired by
such broker-dealer as a result of market-making activities or other trading
activities, must acknowledge that it will deliver a prospectus in connection
with any resale of such Exchange Securities.  See “Plan of Distribution.”

 

27

--------------------------------------------------------------------------------


 

ANNEX C

 

PLAN OF DISTRIBUTION

 

Each broker-dealer that receives Exchange Securities for its own account
pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such Exchange Securities.  This
Prospectus, as it may be amended or supplemented from time to time, may be used
by a broker-dealer in connection with resales of Exchange Securities received in
exchange for Initial Securities where such Initial Securities were acquired as a
result of market-making activities or other trading activities.  The Company has
agreed that, for a period of 180 days after the Expiration Date, it will make
this prospectus, as amended or supplemented, available to any broker-dealer for
use in connection with any such resale.  In addition, until                ,
200 , all dealers effecting transactions in the Exchange Securities may be
required to deliver a prospectus.(1)

 

The Company will not receive any proceeds from any sale of Exchange Securities
by broker-dealers.  Exchange Securities received by broker-dealers for their own
account pursuant to the Exchange Offer may be sold from time to time in one or
more transactions in the over-the-counter market, in negotiated transactions,
through the writing of options on the Exchange Securities or a combination of
such methods of resale, at market prices prevailing at the time of resale, at
prices related to such prevailing market prices or negotiated prices.  Any such
resale may be made directly to purchasers or to or through brokers or dealers
who may receive compensation in the form of commissions or concessions from any
such broker-dealer or the purchasers of any such Exchange Securities.  Any
broker-dealer that resells Exchange Securities that were received by it for its
own account pursuant to the Exchange Offer and any broker or dealer that
participates in a distribution of such Exchange Securities may be deemed to be
an “underwriter” within the meaning of the Securities Act and any profit on any
such resale of Exchange Securities and any commission or concessions received by
any such persons may be deemed to be underwriting compensation under the
Securities Act.  The Letter of Transmittal states that, by acknowledging that it
will deliver and by delivering a prospectus, a broker-dealer will not be deemed
to admit that it is an “underwriter” within the meaning of the Securities Act.

 

For a period of 180 days after the Expiration Date the Company will promptly
send additional copies of this Prospectus and any amendment or supplement to
this Prospectus to any broker-dealer that requests such documents in the Letter
of Transmittal.  The Company has agreed to pay all expenses incident to the
Exchange Offer (including the expenses of one counsel for the Holders of the
Securities) other than commissions or concessions of any brokers or dealers and
will indemnify the Holders of the Securities (including any broker-dealers)
against certain liabilities, including liabilities under the Securities Act.

 

--------------------------------------------------------------------------------

(1)                                  In addition, the legend required by Item
502(e) of Regulation S K will appear on the inside front cover page of the
Exchange Offer prospectus below the Table of Contents.

 

28

--------------------------------------------------------------------------------


 

ANNEX D

 

o  CHECK HERE IF YOU ARE A BROKER-DEALER AND WISH TO RECEIVE 10 ADDITIONAL
COPIES OF THE PROSPECTUS AND 10 COPIES OF ANY AMENDMENTS OR SUPPLEMENTS THERETO.

 

Name:

 

 

 

 

Address:

 

 

 

If the undersigned is not a broker-dealer, the undersigned represents that it is
not engaged in, and does not intend to engage in, a distribution of Exchange
Securities.  If the undersigned is a broker-dealer that will receive Exchange
Securities for its own account in exchange for Initial Securities that were
acquired as a result of market-making activities or other trading activities, it
acknowledges that it will deliver a prospectus in connection with any resale of
such Exchange Securities; however, by so acknowledging and by delivering a
prospectus, the undersigned will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act.

 

29

--------------------------------------------------------------------------------